                               Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 1 of 41


             Form 5500                                  Annual Return/Report of Employee Benefit Plan                                                                                        OMB Nos. 1210-0110
                                                                                                                                                                                                      1210-0089
                                                      This form is required to be filed for employee benefit plans under sections 104
          Department of the Treasury                 and 4065 of the Employee Retirement Income Security Act of 1974 (ERISA) and
           Internal Revenue Service                  sections 6047(e), 6057(b), and 6058(a) of the Internal Revenue Code (the Code).
            Department of Labor                                                                                                                                                             2011
          Employee Benefits Security                                             Complete all entries in accordance with
                Administration                                                    the instructions to the Form 5500.
     Pension Benefit Guaranty Corporation
                                                                                                                                                                           This Form is Open to Public
                                                                                                                                                                                   Inspection
Part I          Annual Report Identification Information
For calendar plan year 2011 or fiscal plan year beginning                  07/01/2011                                                   and ending          06/30/2012
A    This return/report is for:                           X   a multiemployer plan;                            X   a multiple-employer plan; or
                                                          X   a single-employer plan;                          X   a DFE (specify)             _C_

B    This return/report is:                               X   the first return/report;                         X   the final return/report;
                                                          X   an amended return/report;                        X   a short plan year return/report (less than 12 months).

C    If the plan is a collectively-bargained plan, check here. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ."   X
D    Check box if filing under:                           X   Form 5558;                                       X   automatic extension;                X the DFVC program;
                                                          X   special extension (enter description) ABCDEFGHI                          ABCDEFGHI ABCDEFGHI ABCDE
 Part II    Basic Plan Information—enter all requested information
1a Name of plan                                                                                                                                                              1b  Three-digit plan      001
ABCDEFGHI     ABCDEFGHI
YALE UNIVERSITY RETIREMENTABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                            ACCOUNT PLAN                                                                                                                                         number (PN) "         001
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                        1c Effective date of plan
                                                                                                                                                                                 YYYY-MM-DD
                                                                                                                                                                              10/01/1920
2a    Plan sponsor’s name and address, including room or suite number (Employer, if for single-employer plan)                                                                2b   Employer Identification
                                                                                                                                                                                  Number (EIN)
YALE UNIVERSITY                                                                                                                                                                   012345678
                                                                                                                                                                               XX-XXXXXXX
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                        2c     Sponsor’s telephone
D/B/A   ABCDEFGHI
CONTROLLERS   OFFICE ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                              number
ABCDEFGHI                                                                                                                                                                               203-432-5788
                                                                                                                                                                                    0123456789
PO BOX 208372
c/o  ABCDEFGHI
NEW HAVEN,        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
           CT 06520-8372                                                                                                                                                     2d   Business code (see
123456789 ABCDEFGHI ABCDEFGHI ABCDE                                                                                                                                               instructions)
123456789 ABCDEFGHI ABCDEFGHI ABCDE                                                                                                                                               012345
                                                                                                                                                                               611000
CITYEFGHI ABCDEFGHI AB, ST 012345678901
UK

Caution: A penalty for the late or incomplete filing of this return/report will be assessed unless reasonable cause is established.
Under penalties of perjury and other penalties set forth in the instructions, I declare that I have examined this return/report, including accompanying schedules,
statements and attachments, as well as the electronic version of this return/report, and to the best of my knowledge and belief, it is true, correct, and complete.


SIGN Filed with authorized/valid electronic signature.                                                03/01/2013
                                                                                                       YYYY-MM-DD                 MICHAEL PEEL ABCDEFGHI ABCDEFGHI ABCDE
                                                                                                                                  ABCDEFGHI
HERE
      Signature of plan administrator                                                                  Date                       Enter name of individual signing as plan administrator


SIGN                                                                                                   YYYY-MM-DD                 ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
HERE
              Signature of employer/plan sponsor                                                       Date                       Enter name of individual signing as employer or plan sponsor


SIGN                                                                                                   YYYY-MM-DD                 ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
HERE
         Signature of DFE                                         Date                Enter name of individual signing as DFE
For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500.                                                                                              Form 5500 (2011)
                                                                                                                                                                                                    v.012611




                                                                                                                                                                                   GZJKDKV!4
                                   Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 2 of 41
                Form 5500 (2011)                                                                                                            Page 2

3a Plan administrator’s name and address (if same as plan sponsor, enter “Same”)                                                                                                                    3b   Administrator’s EIN
ABCDEFGHI     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
 YALE UNIVERSITY                                                                                                                                                                                         XX-XXXXXXX
                                                                                                                                                                                                         012345678
 CONTROLLERS
c/o  ABCDEFGHI  OFFICEABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
 PO BOX 208372                                                                                                                                                                                      3c   Administrator’s telephone
123456789
 NEW HAVEN, CTABCDEFGHI
                 06520-8372 ABCDEFGHI ABCDE                                                                                                                                                              number
123456789 ABCDEFGHI ABCDEFGHI ABCDE                                                                                                                                                                      0123456789
                                                                                                                                                                                                             203-432-5788
CITYEFGHI ABCDEFGHI AB, ST 012345678901
UK
4       If the name and/or EIN of the plan sponsor has changed since the last return/report filed for this plan, enter the name, EIN and                                                                     4b   EIN
        the plan number from the last return/report:                                                                                                                                                              012345678
a       Sponsor’s name                                                                                                                                                                                       4c   PN
              ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                                               012
5       Total number of participants at the beginning of the plan year                                                                                                                               5                     14757
                                                                                                                                                                                                                  123456789012
6       Number of participants as of the end of the plan year (welfare plans complete only lines 6a, 6b, 6c, and 6d).

a       Active participants .....................................................................................................................................................................    6a                    7985
                                                                                                                                                                                                                  123456789012

b       Retired or separated participants receiving benefits.................................................................................................................                        6b                      66
                                                                                                                                                                                                                  123456789012

c       Other retired or separated participants entitled to future benefits.............................................................................................                             6c                    7209
                                                                                                                                                                                                                  123456789012

d       Subtotal. Add lines 6a, 6b, and 6c...........................................................................................................................................                6d                    15260
                                                                                                                                                                                                                  123456789012

e       Deceased participants whose beneficiaries are receiving or are entitled to receive benefits. ..................................................                                              6e                      29
                                                                                                                                                                                                                  123456789012

f       Total. Add lines 6d and 6e. ......................................................................................................................................................           6f                    15289
                                                                                                                                                                                                                  123456789012

g       Number of participants with account balances as of the end of the plan year (only defined contribution plans
        complete this item) ....................................................................................................................................................................     6g           123456789012
                                                                                                                                                                                                                           15247

h       Number of participants that terminated employment during the plan year with accrued benefits that were
        less than 100% vested ..............................................................................................................................................................         6h           1234567890120
7       Enter the total number of employers obligated to contribute to the plan (only multiemployer plans complete this item) ........                                                                7
8a      If the plan provides pension benefits, enter the applicable pension feature codes from the List of Plan Characteristic Codes in the instructions:
        2F 2G 2L 2M 2S 2T

b       If the plan provides welfare benefits, enter the applicable welfare feature codes from the List of Plan Characteristic Codes in the instructions:



9a      Plan funding arrangement (check all that apply)                                                                      9b      Plan benefit arrangement (check all that apply)
        (1)     X Insurance                                                                                                          (1)      X Insurance
        (2)          X      Code section 412(e)(3) insurance contracts                                                               (2)            X       Code section 412(e)(3) insurance contracts
        (3)          X      Trust                                                                                                    (3)            X       Trust
        (4)          X      General assets of the sponsor                                                                            (4)            X       General assets of the sponsor
10      Check all applicable boxes in 10a and 10b to indicate which schedules are attached, and, where indicated, enter the number attached. (See instructions)

    a   Pension Schedules                                                                                                       b     General Schedules
        (1)    X R (Retirement Plan Information)                                                                                      (1)           X              H (Financial Information)

        (2)          X      MB (Multiemployer Defined Benefit Plan and Certain Money                                                  (2)           X          I (Financial Information – Small Plan)
                            Purchase Plan Actuarial Information) - signed by the plan                                                 (3)           X       1 A (Insurance Information)
                                                                                                                                                           ___
                            actuary
                                                                                                                                      (4)           X              C (Service Provider Information)
        (3)          X      SB (Single-Employer Defined Benefit Plan Actuarial                                                        (5)           X              D (DFE/Participating Plan Information)
                            Information) - signed by the plan actuary                                                                 (6)           X              G (Financial Transaction Schedules)
                              Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 3 of 41


          SCHEDULE A                                                Insurance Information                                                      OMB No. 1210-0110
             (Form 5500)
          Department of the Treasury                     This schedule is required to be filed under section 104 of the
           Internal Revenue Service                      Employee Retirement Income Security Act of 1974 (ERISA).                                   2011
             Department of Labor
    Employee Benefits Security Administration                      File as an attachment to Form 5500.
      Pension Benefit Guaranty Corporation
                                                        Insurance companies are required to provide the information                   This Form is Open to Public
                                                                      pursuant to ERISA section 103(a)(2).                                     Inspection
For calendar plan year 2011 or fiscal plan year beginning             07/01/2011                              and ending       06/30/2012
A Name of plan                                                           B Three-digit                        001
YALE UNIVERSITY
ABCDEFGHI          RETIREMENT
               ABCDEFGHI        ACCOUNT PLAN
                             ABCDEFGHI         ABCDEFGHI ABCDEFGHI ABCDE     plan number (PN)                         001
FGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI
C Plan sponsor’s name as shown on line 2a of Form 5500                   D Employer Identification Number (EIN)
ABCDEFGHI
YALE UNIVERSITYABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE                 012345678
                                                                           XX-XXXXXXX
FGHI ABCDEFGHI
 Part I    Information Concerning Insurance Contract Coverage, Fees, and Commissions Provide information for each contract
                 on a separate Schedule A. Individual contracts grouped as a unit in Parts II and III can be reported on a single Schedule A.
1   Coverage Information:

(a) Name of insurance carrier
ABCDEFGHI
TIAA-CREF
          ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI

                                                                                       (e) Approximate number of                       Policy or contract year
                                       (c) NAIC            (d) Contract or
           (b) EIN                                                                      persons covered at end of
                                         code           identification number                                                  (f) From                     (g) To
                                                                                          policy or contract year

XX-XXXXXXX                         69345            102373                                           11953                07/01/2011                  06/30/2012
012345678                           ABCDE          ABCDE0123456789                   1234567                               YYYY-MM-DD                  YYYY-MM-DD
2   Insurance fee and commission information. Enter the total fees and total commissions paid. List in item 3 the agents, brokers, and other persons in
    descending order of the amount paid.
                     (a) Total amount of commissions paid                                                      (b) Total amount of fees paid
                                                     123456789012345                                                                              123456789012345
3   Persons receiving commissions and fees. (Complete as many entries as needed to report all persons).
                                       (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI             ABCDEFGHI              ABCDEFGHI ABCDE
123456789             ABCDEFGHI              ABCDEFGHI ABCDE
123456789             ABCDEFGHI              ABCDEFGHI ABCDE
CITY56789             ABCDEFGHI              AB, ST 021345678901
     (b) Amount of sales and base                                               Fees and other commissions paid
          commissions paid                               (c) Amount                                       (d) Purpose                                (e) Organization code
       -123456789012345                           -123456789012345                 ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                 1
                                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE

                                       (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI             ABCDEFGHI              ABCDEFGHI ABCDE
123456789             ABCDEFGHI              ABCDEFGHI ABCDE
123456789             ABCDEFGHI              ABCDEFGHI ABCDE
CITY56789             ABCDEFGHI              AB, ST 021345678901
                                                                                Fees and other commissions paid
     (b) Amount of sales and base
          commissions paid                               (c) Amount                                       (d) Purpose                                (e) Organization code
       -123456789012345                           -123456789012345                 ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                 1
                                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500.                                             Schedule A (Form 5500) 2011
                                                                                                                                                               v.012611
                    Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 4 of 41
        Schedule A (Form 5500) 2011                                          Page 2   - 11 x

                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                          (a) Name and address of the agent, broker, or other person to whom commissions or fees were paid
ABCDEFGHI     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
123456789     ABCDEFGHI         ABCDEFGHI ABCDE
CITY56789     ABCDEFGHI         AB, ST 021345678901
 (b) Amount of sales and base                                     Fees and other commissions paid                            (e) Organization
      commissions paid                     (c) Amount                                          (d) Purpose                         code
  -123456789012345                  -123456789012345               ABCDEFGHI ABCDEFGHI ABCDEFGHI                                    1
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                                                   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                                Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 5 of 41
             Schedule A (Form 5500) 2011                                                                                                Page 3

Part II           Investment and Annuity Contract Information
               Where individual contracts are provided, the entire group of such individual contracts with each carrier may be treated as a unit for purposes of
               this report.
4   Current value of plan’s interest under this contract in the general account at year end .................................................... 4           856800038
                                                                                                                                                   -123456789012345
5   Current value of plan’s interest under this contract in separate accounts at year end ...................................................... 5 -123456789012345
                                                                                                                                                            1078276776
6   Contracts With Allocated Funds:
    a State the basis of premium rates 

    b     Premiums paid to carrier ...........................................................................................................................................         6b     -123456789012345
    c     Premiums due but unpaid at the end of the year ......................................................................................................                        6c     -123456789012345
    d     If the carrier, service, or other organization incurred any specific costs in connection with the acquisition or
                                                                                                                                                                                       6d     -123456789012345
          retention of the contract or policy, enter amount. ......................................................................................................
          Specify nature of costs 


    e     Type of contract: (1)             X    individual policies                      (2)    X    group deferred annuity
          (3)    X    other (specify)            

     f     If contract purchased, in whole or in part, to distribute benefits from a terminating plan check here                                                    X
7   Contracts With Unallocated Funds (Do not include portions of these contracts maintained in separate accounts)
    a     Type of contract:                (1)   X    deposit administration                         (2)   X   immediate participation guarantee
                                           (3) X guaranteed investment                               (4)   X   other 



    b      Balance at the end of the previous year ................................................................................................................... 7b                               828159174
                                                                                                                                                                                              -123456789012345
    c      Additions: (1) Contributions deposited during the year ................................... 7c(1)                             -123456789012345             17051045
          (2) Dividends and credits .................................................................................          7c(2)                  -1234567890123450
          (3) Interest credited during the year .................................................................              7c(3)                  -123456789012345
                                                                                                                                                                 34390650
          (4) Transferred from separate account ............................................................                   7c(4)                  -123456789012345
                                                                                                                                                                 87107353
          (5) Other (specify below) ..................................................................................         7c(5)                  -123456789012345
                                                                                                                                                                    45635
         CONVERSION IN


          (6)Total additions ......................................................................................................................................................   7c(6)             138594683
                                                                                                                                                                                              -123456789012345
     d   Total of balance and additions (add b and c(6)). .......................................................................................................                      7d               966753857
                                                                                                                                                                                              -123456789012345
     e   Deductions:
          (1) Disbursed from fund to pay benefits or purchase annuities during year                                            7e(1)                             25135806
                                                                                                                                                      -123456789012345
          (2) Administration charge made by carrier ........................................................                   7e(2)                  -123456789012345
          (3) Transferred to separate account .................................................................                7e(3)                             84748768
                                                                                                                                                      -123456789012345
          (4) Other (specify below) ...................................................................................        7e(4)                                69245
                                                                                                                                                      -123456789012345
          WITHDRAWAL FEE, PLAN TO PLAN TRANSFERS, NET


          (5) Total deductions ...................................................................................................................................................    7e(5)             109953819
                                                                                                                                                                                              -123456789012345
     f     Balance at the end of the current year (subtract e(5) from d) ...................................................................................                           7f               856800038
                                                                                                                                                                                              -123456789012345
                                 Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 6 of 41
               Schedule A (Form 5500) 2011                                                                                               Page 4

Part III         Welfare Benefit Contract Information
                 If more than one contract covers the same group of employees of the same employer(s) or members of the same employee organizations(s), the
                 information may be combined for reporting purposes if such contracts are experience-rated as a unit. Where contracts cover individual employees,
                 the entire group of such individual contracts with each carrier may be treated as a unit for purposes of this report.
8    Benefit and contract type (check all applicable boxes)
     a X      Health (other than dental or vision)                                    bX       Dental                                  cX       Vision                                      dX   Life insurance
     e X      Temporary disability (accident and sickness)                            f X      Long-term disability                    gX       Supplemental unemployment                   hX   Prescription drug
     i X      Stop loss (large deductible)                                            j X      HMO contract                            kX       PPO contract                                lX   Indemnity contract
     mX        Other (specify)         ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                              ABCKEFGHI ABCDEFGHI ABCDEFGHI ABCDE
9   Experience-rated contracts:
     a     Premiums: (1) Amount received .....................................................................                 9a(1)                   -123456789012345
            (2) Increase (decrease) in amount due but unpaid ....................................... 9a(2)                                           -123456789012345
            (3) Increase (decrease) in unearned premium reserve ................................. 9a(3)                                              -123456789012345
            (4) Earned ((1) + (2) - (3)) ...................................................................................................................................... 9a(4)        -1234567890123450
     b       Benefit charges (1) Claims paid ................................................................... 9b(1)                               -123456789012345
            (2) Increase (decrease) in claim reserves ..................................................... 9b(2)                                     -123456789012345
            (3) Incurred claims (add (1) and (2)) ...................................................................................................................... 9b(3)                   1234567890123450
            (4) Claims charged ................................................................................................................................................. 9b(4)           123456789012345
     c       Remainder of premium: (1) Retention charges (on an accrual basis) --                                                                     -123456789012345
                 (A) Commissions .................................................................................... 9c(1)(A)                        -123456789012345
                 (B) Administrative service or other fees ................................................. 9c(1)(B)                                  -123456789012345
                 (C) Other specific acquisition costs ........................................................              9c(1)(C)                  -123456789012345
                 (D) Other expenses ................................................................................        9c(1)(D)                  -123456789012345
                 (E) Taxes ................................................................................................ 9c(1)(E)                  -123456789012345
                 (F) Charges for risks or other contingencies ..........................................                    9c(1)(F)                  -123456789012345
                 (G) Other retention charges ...................................................................            9c(1)(G)                  -123456789012345
                 (H) Total retention ........................................................................................................................................... 9c(1)(H)    -123456789012345 0
            (2) Dividends or retroactive rate refunds. (These amounts were                                  X   paid in cash, or        X    credited.) .....................      9c(2)     -123456789012345
     d      Status of policyholder reserves at end of year: (1) Amount held to provide benefits after retirement...................                                                9d(1)     -123456789012345
            (2) Claim reserves .................................................................................................................................................   9d(2)     -123456789012345
            (3) Other reserves .................................................................................................................................................   9d(3)     -123456789012345
     e      Dividends or retroactive rate refunds due. (Do not include amount entered in c(2).) ..........................................                                          9e       -123456789012345
10    Nonexperience-rated contracts:
     a      Total premiums or subscription charges paid to carrier ........................................................................................                        10a       -123456789012345
     b     If the carrier, service, or other organization incurred any specific costs in connection with the acquisition or
           retention of the contract or policy, other than reported in Part I, item 2 above, report amount. ............................                                           10b       -123456789012345
         Specify nature of costs 




Part IV     Provision of Information
11 Did the insurance company fail to provide any information necessary to complete Schedule A? ............. X Yes X No
12 If the answer to line 11 is “Yes,” specify the information not provided.  ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDE
                                Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 7 of 41
                Schedule C (Form 5500) 2011                                                             Page 1

           SCHEDULE C                                          Service Provider Information                                                       OMB No. 1210-0110

              (Form 5500)
            Department of the Treasury               This schedule is required to be filed under section 104 of the Employee                           2011
             Internal Revenue Service                          Retirement Income Security Act of 1974 (ERISA).
              Department of Labor
     Employee Benefits Security Administration                      File as an attachment to Form 5500.                                   This Form is Open to Public
       Pension Benefit Guaranty Corporation                                                                                                        Inspection.
For calendar plan year 2011 or fiscal plan year beginning           07/01/2011                                 and ending      06/30/2012
A Name of plan                                                                                            B   Three-digit
YALE UNIVERSITY RETIREMENT ACCOUNT PLAN                                                                                                               001
ABCDEFGHI                                                                                                     plan number (PN)                      001


C Plan sponsor’s name as shown on line 2a of Form 5500                                                    D Employer Identification Number (EIN)
ABCDEFGHI
YALE UNIVERSITY                                                                                           012345678
                                                                                                            XX-XXXXXXX



 Part I        Service Provider Information (see instructions)

    You must complete this Part, in accordance with the instructions, to report the information required for each person who received, directly or indirectly, $5,000
    or more in total compensation (i.e., money or anything else of monetary value) in connection with services rendered to the plan or the person's position with the
    plan during the plan year. If a person received only eligible indirect compensation for which the plan received the required disclosures, you are required to
    answer line 1 but are not required to include that person when completing the remainder of this Part.


1 Information on Persons Receiving Only Eligible Indirect Compensation
a Check "Yes" or "No" to indicate whether you are excluding a person from the remainder of this Part because they received only eligible
    indirect compensation for which the plan received the required disclosures (see instructions for definitions and conditions).. . . . . . . . . . . . . . .   X Yes X No

b    If you answered line 1a “Yes,” enter the name and EIN or address of each person providing the required disclosures for the service providers who
    received only eligible indirect compensation. Complete as many entries as needed (see instructions).

                                  (b)    Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
TIAA-TEACHERS INS. AND ANNUITY ASSO


XX-XXXXXXX


                                   (b) Enter name and EIN or address of person who provided you disclosure on eligible indirect compensation
CREF-TIAA-CREF INV. MANAGEMENT, LLC



XX-XXXXXXX


                                  (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
TIAA-CREF MUTUAL FUNDS-TEACHERS ADV



XX-XXXXXXX


                                  (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
THE VANGUARD GROUP, INC.



XX-XXXXXXX


    For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500                                               Schedule C (Form 5500) 2011
                                                                                                                                                                    v.012611
                    Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 8 of 41
         Schedule C (Form 5500) 2011                                           Page 2- 1   x


                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
JP MORGAN CHASE BANK N.A.


XX-XXXXXXX


                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation




                     (b) Enter name and EIN or address of person who provided you disclosures on eligible indirect compensation
                        Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 9 of 41
            Schedule C (Form 5500) 2011                                                Page 3    -1 x

2. Information on Other Service Providers Receiving Direct or Indirect Compensation.                                     Except for those persons for whom you
  answered “Yes” to line 1a above, complete as many entries as needed to list each person receiving, directly or indirectly, $5,000 or more in total compensation
  (i.e., money or anything else of value) in connection with services rendered to the plan or their position with the plan during the plan year. (See instructions).


                                                       (a) Enter name and EIN or address (see instructions)




    (b)              (c)                   (d)                     (e)                            (f)                           (g)                      (h)
  Service      Relationship to         Enter direct       Did service provider        Did indirect compensation          Enter total indirect     Did the service
  Code(s)    employer, employee compensation paid           receive indirect            include eligible indirect    compensation received by provider give you a
               organization, or   by the plan. If none, compensation? (sources       compensation, for which the     service provider excluding formula instead of
             person known to be         enter -0-.       other than plan or plan      plan received the required           eligible indirect       an amount or
              a party-in-interest                               sponsor)                     disclosures?           compensation for which you estimated amount?
                                                                                                                    answered “Yes” to element
                                                                                                                       (f). If none, enter -0-.

            RECORD KEEPER
15 58 37 52 ABCDEFGHI              123456789012
                                             194                                                                     1234567890123450
            ABCDEFGHI                   345                  Yes X       No   X            Yes X        No   X                                     Yes   X   No X
            ABCD

                                                       (a) Enter name and EIN or address (see instructions)




    (b)              (c)                   (d)                     (e)                            (f)                           (g)                      (h)
  Service      Relationship to         Enter direct       Did service provider        Did indirect compensation          Enter total indirect     Did the service
  Code(s)    employer, employee compensation paid           receive indirect            include eligible indirect    compensation received by provider give you a
               organization, or   by the plan. If none, compensation? (sources       compensation, for which the     service provider excluding formula instead of
             person known to be         enter -0-.       other than plan or plan      plan received the required           eligible indirect       an amount or
              a party-in-interest                               sponsor)                     disclosures?           compensation for which you estimated amount?
                                                                                                                    answered “Yes” to element
                                                                                                                       (f). If none, enter -0-.

            ABCDEFGHI              123456789012                                                                      123456789012345
            ABCDEFGHI                   345                  Yes   X     No   X            Yes   X      No   X                                     Yes   X   No   X
            ABCD

                                                       (a) Enter name and EIN or address (see instructions)




    (b)              (c)                   (d)                     (e)                            (f)                           (g)                      (h)
  Service      Relationship to         Enter direct       Did service provider        Did indirect compensation          Enter total indirect     Did the service
  Code(s)    employer, employee compensation paid           receive indirect            include eligible indirect    compensation received by provider give you a
               organization, or   by the plan. If none, compensation? (sources       compensation, for which the     service provider excluding formula instead of
             person known to be         enter -0-.       other than plan or plan      plan received the required           eligible indirect       an amount or
              a party-in-interest                               sponsor)                     disclosures?           compensation for which you estimated amount?
                                                                                                                    answered “Yes” to element
                                                                                                                       (f). If none, enter -0-.

            ABCDEFGHI              123456789012
            ABCDEFGHI                   345                  Yes   X     No   X            Yes   X      No   X                                     Yes   X   No   X
            ABCD
                      Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 10 of 41
           Schedule C (Form 5500) 2011                                                Page 3    -1
                                                                                                 2 x


2. Information on Other Service Providers Receiving Direct or Indirect Compensation.                                    Except for those persons for whom you
 answered “Yes” to line 1a above, complete as many entries as needed to list each person receiving, directly or indirectly, $5,000 or more in total compensation
 (i.e., money or anything else of value) in connection with services rendered to the plan or their position with the plan during the plan year. (See instructions).


                                                      (a) Enter name and EIN or address (see instructions)




   (b)              (c)                   (d)                     (e)                            (f)                           (g)                      (h)
 Service      Relationship to         Enter direct       Did service provider        Did indirect compensation          Enter total indirect     Did the service
 Code(s)    employer, employee compensation paid           receive indirect            include eligible indirect    compensation received by provider give you a
              organization, or   by the plan. If none, compensation? (sources       compensation, for which the     service provider excluding formula instead of
            person known to be         enter -0-.       other than plan or plan      plan received the required           eligible indirect       an amount or
             a party-in-interest                               sponsor)                     disclosures?           compensation for which you estimated amount?
                                                                                                                   answered “Yes” to element
                                                                                                                      (f). If none, enter -0-.

           ABCDEFGHI              123456789012                                                                      123456789012345
           ABCDEFGHI                   345                  Yes   X     No   X            Yes   X      No   X                                     Yes   X   No   X
           ABCD

                                                      (a) Enter name and EIN or address (see instructions)




   (b)              (c)                   (d)                     (e)                            (f)                           (g)                      (h)
 Service      Relationship to         Enter direct       Did service provider        Did indirect compensation          Enter total indirect     Did the service
 Code(s)    employer, employee compensation paid           receive indirect            include eligible indirect    compensation received by provider give you a
              organization, or   by the plan. If none, compensation? (sources       compensation, for which the     service provider excluding formula instead of
            person known to be         enter -0-.       other than plan or plan      plan received the required           eligible indirect       an amount or
             a party-in-interest                               sponsor)                     disclosures?           compensation for which you estimated amount?
                                                                                                                   answered “Yes” to element
                                                                                                                      (f). If none, enter -0-.

           ABCDEFGHI              123456789012                                                                      123456789012345
           ABCDEFGHI                   345                  Yes   X     No   X            Yes   X      No   X                                     Yes   X   No   X
           ABCD

                                                      (a) Enter name and EIN or address (see instructions)




   (b)              (c)                   (d)                     (e)                            (f)                           (g)                      (h)
 Service      Relationship to         Enter direct       Did service provider        Did indirect compensation          Enter total indirect     Did the service
 Code(s)    employer, employee compensation paid           receive indirect            include eligible indirect    compensation received by provider give you a
              organization, or   by the plan. If none, compensation? (sources       compensation, for which the     service provider excluding formula instead of
            person known to be         enter -0-.       other than plan or plan      plan received the required           eligible indirect       an amount or
             a party-in-interest                               sponsor)                     disclosures?           compensation for which you estimated amount?
                                                                                                                   answered “Yes” to element
                                                                                                                      (f). If none, enter -0-.

           ABCDEFGHI              123456789012
           ABCDEFGHI                   345                  Yes   X     No   X            Yes   X      No   X                                     Yes   X   No   X
           ABCD
                        Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 11 of 41
            Schedule C (Form 5500) 2011                                                   Page 4- 1
                                                                                                  1    x




 Part I Service Provider Information (continued)
3 If you reported on line 2 receipt of indirect compensation, other than eligible indirect compensation, by a service provider, and the service provider is a fiduciary
  or provides contract administrator, consulting, custodial, investment advisory, investment management, broker, or recordkeeping services, answer the following
  questions for (a) each source from whom the service provider received $1,000 or more in indirect compensation and (b) each source for whom the service
  provider gave you a formula used to determine the indirect compensation instead of an amount or estimated amount of the indirect compensation. Complete as
  many entries as needed to report the required information for each source.
                       (a) Enter service provider name as it appears on line 2                                (b) Service Codes          (c) Enter amount of indirect
                                                                                                               (see instructions)                 compensation




               (d) Enter name and EIN (address) of source of indirect compensation                          (e) Describe the indirect compensation, including any
                                                                                                           formula used to determine the service provider’s eligibility
                                                                                                                for or the amount of the indirect compensation.




                       (a) Enter service provider name as it appears on line 2                                (b) Service Codes          (c) Enter amount of indirect
                                                                                                               (see instructions)                 compensation




               (d) Enter name and EIN (address) of source of indirect compensation                          (e) Describe the indirect compensation, including any
                                                                                                           formula used to determine the service provider’s eligibility
                                                                                                                for or the amount of the indirect compensation.




                       (a) Enter service provider name as it appears on line 2                                (b) Service Codes          (c) Enter amount of indirect
                                                                                                               (see instructions)                 compensation




               (d) Enter name and EIN (address) of source of indirect compensation                          (e) Describe the indirect compensation, including any
                                                                                                           formula used to determine the service provider’s eligibility
                                                                                                                for or the amount of the indirect compensation.
                      Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 12 of 41
          Schedule C (Form 5500) 2011                                                 Page 5- 1   x

 Part II Service Providers Who Fail or Refuse to Provide Information
4 Provide, to the extent possible, the following information for each service provider who failed or refused to provide the information necessary to complete
     this Schedule.
    (a) Enter name and EIN or address of service provider (see        (b) Nature of    (c) Describe the information that the service provider failed or refused to
                              instructions)                               Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 10 11           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 12 13           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 10 11           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 12 13           ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12          ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13              ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE

    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12          ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13              ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD               10 11 12          ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                 13              ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD                                 ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
1234567890                                                                             ABCDEFGHI        ABCDEFGHI        ABCDEFGHI         ABCDE
    (a) Enter name and EIN or address of service provider (see       (b) Nature of     (c) Describe the information that the service provider failed or refused to
                           instructions)                                  Service                                       provide
                                                                          Code(s)


ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
ABCDEFGHI ABCDEFGHI              ABCDEFGHI        ABCD
1234567890
                     Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 13 of 41
           Schedule C (Form 5500) 2011                                 Page 6- 1   x

Part III    Termination Information on Accountants and Enrolled Actuaries (see instructions)
            (complete as many entries as needed)
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b   EIN:   123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b   EIN:   123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b   EIN:   123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b   EIN:   123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
a   Name:          ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                    b   EIN:   123456789
c   Position:      ABCDEFGHI      ABCDEFGHI        ABCD
d   Address:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD                   e Telephone: 1234567890
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCD
Explanation:       ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI      ABCDEFGHI        ABCDEFGHI   ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                   ABCDEFGHI
                             Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 14 of 41


          SCHEDULE D                                         DFE/Participating Plan Information                                            OMB No. 1210-0110
             (Form 5500)
           Department of the Treasury                This schedule is required to be filed under section 104 of the Employee
            Internal Revenue Service                           Retirement Income Security Act of 1974 (ERISA).                                  2011
             Department of Labor                                    File as an attachment to Form 5500.
    Employee Benefits Security Administration
                                                                                                                                      This Form is Open to Public
                                                                                                                                              Inspection.
For calendar plan year 2011 or fiscal plan year beginning              07/01/2011                            and ending        06/30/2012
A Name of plan                                                                                        B Three-digit
YALE UNIVERSITY   RETIREMENT       ACCOUNT PLAN                                                                                            001
ABCDEFGHI      ABCDEFGHI         ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI                             plan number (PN)                  001
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI
C Plan or DFE sponsor’s name as shown on line 2a of Form 5500                                         D Employer Identification Number (EIN)
ABCDEFGHI
YALE UNIVERSITYABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                           012345678
                                                                                                           XX-XXXXXXX
ABCDEFGHI
 Part I Information on interests in MTIAs, CCTs, PSAs, and 103-12 IEs (to be completed by plans and DFEs)
           (Complete as many entries as needed to report all interests in DFEs)
a Name of MTIA, CCT, PSA, or 103-12 IE: TIAA REAL       ESTATE
                                                     ABCDEFGHI      ABCDEFGHI ABCDEFGHI ABCD
                                                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
                                              TIAA-CREF
b Name of sponsor of entity listed in (a):           ABCDEFGHI
c EIN-PN XX-XXXXXXX-004                 d  Entity    P     e Dollar value of interest in MTIA, CCT, PSA, or 103                      77539820
           123456789-123                    code     1       12 IE at end of year (see instructions)                           -123456789012345
a    Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b    Name of sponsor of entity listed in (a):
                                                               ABCDEFGHI
c    EIN-PN
                                                d   Entity         e Dollar value of interest in MTIA, CCT, PSA, or 103
                 123456789-123                       code      1     12 IE at end of year (see instructions)            -123456789012345
a    Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b    Name of sponsor of entity listed in (a):
                                                               ABCDEFGHI
c    EIN-PN
                                                d   Entity         e Dollar value of interest in MTIA, CCT, PSA, or 103-
                 123456789-123                       code      1     12 IE at end of year (see instructions)             -123456789012345
a    Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b    Name of sponsor of entity listed in (a):
                                                               ABCDEFGHI
c    EIN-PN
                                                d   Entity         e Dollar value of interest in MTIA, CCT, PSA, or 103-
                 123456789-123                       code      1     12 IE at end of year (see instructions)             -123456789012345
a    Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b    Name of sponsor of entity listed in (a):
                                                               ABCDEFGHI
c    EIN-PN
                                                d   Entity         e Dollar value of interest in MTIA, CCT, PSA, or 103-
                 123456789-123                       code      1     12 IE at end of year (see instructions)             -123456789012345
a    Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b    Name of sponsor of entity listed in (a):
                                                               ABCDEFGHI
c    EIN-PN
                                                d   Entity         e Dollar value of interest in MTIA, CCT, PSA, or 103-
                 123456789-123                       code      1     12 IE at end of year (see instructions)             -123456789012345
a    Name of MTIA, CCT, PSA, or 103-12 IE:                     ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b    Name of sponsor of entity listed in (a):
                                                               ABCDEFGHI
c    EIN-PN
                                                d   Entity         e Dollar value of interest in MTIA, CCT, PSA, or 103-
                 123456789-123                       code      1     12 IE at end of year (see instructions)             -123456789012345
For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500.                                             Schedule D (Form 5500) 2011
                                                                                                                                                               v.012611
                       Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 15 of 41
           Schedule D (Form 5500) 2011                                      Page 2   - 11 x

a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or 103-
             123456789-123                      code    1     12 IE at end of year (see instructions)             -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or 103-
             123456789-123                      code    1     12 IE at end of year (see instructions)             -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or 103-
             123456789-123                      code    1     12 IE at end of year (see instructions)             -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or 103-
             123456789-123                      code    1     12 IE at end of year (see instructions)             -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or 103-
             123456789-123                      code    1     12 IE at end of year (see instructions)             -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or 103-
             123456789-123                      code    1     12 IE at end of year (see instructions)             -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or 103-
             123456789-123                      code    1     12 IE at end of year (see instructions)             -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or 103-
             123456789-123                      code    1     12 IE at end of year (see instructions)             -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or 103-
             123456789-123                      code    1     12 IE at end of year (see instructions)             -123456789012345
a   Name of MTIA, CCT, PSA, or 103-12 IE:               ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCD
                                                        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
b   Name of sponsor of entity listed in (a):
                                                        ABCDEFGHI
c   EIN-PN
                                          d    Entity       e Dollar value of interest in MTIA, CCT, PSA, or 103-
             123456789-123                      code    1     12 IE at end of year (see instructions)             -123456789012345
                         Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 16 of 41
              Schedule D (Form 5500) 2011                                                Page 3   - 11 x
6

    Part II     Information on Participating Plans (to be completed by DFEs)
                (Complete as many entries as needed to report all participating plans)
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                       ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                       ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI ABCDEFGHI                                          123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    a   Plan name
                          ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
    b   Name of           ABCDEFGHI        ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI c EIN-PN
        plan sponsor      ABCDEFGHI        ABCDEFGHI                                           123456789-123
                                Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 17 of 41

                                                                                                                                                                     OMB No. 1210-0110
           SCHEDULE H                                                                       Financial Information
              (Form 5500)
            Department of the Treasury
                                                                This schedule is required to be filed under section 104 of the Employee                                  2011
             Internal Revenue Service                         Retirement Income Security Act of 1974 (ERISA), and section 6058(a) of the
             Department of Labor
                                                                                  Internal Revenue Code (the Code).
    Employee Benefits Security Administration
                                                                                         File as an attachment to Form 5500.                                 This Form is Open to Public
      Pension Benefit Guaranty Corporation                                                                                                                            Inspection
For calendar plan year 2011 or fiscal plan year beginning 07/01/2011                                                                 and ending      06/30/2012
A Name of plan                                                                                                                            B       Three-digit
YALE UNIVERSITY     RETIREMENT      ACCOUNT PLAN
ABCDEFGHI        ABCDEFGHI        ABCDEFGHI        ABCDEFGHI ABCDEFGHI
                                                       ABCDEFGHI                                                                                  plan number (PN)                      001   001
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI
C Plan sponsor’s name as shown on line 2a of Form 5500                                                                                    D    Employer Identification Number (EIN)
ABCDEFGHI
YALE UNIVERSITYABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                               012345678
ABCDEFGHI                                                                                                                                      XX-XXXXXXX

Part I     Asset and Liability Statement
1 Current value of plan assets and liabilities at the beginning and end of the plan year. Combine the value of plan assets held in more than one trust. Report
    the value of the plan’s interest in a commingled fund containing the assets of more than one plan on a line-by-line basis unless the value is reportable on
    lines 1c(9) through 1c(14). Do not enter the value of that portion of an insurance contract which guarantees, during this plan year, to pay a specific dollar
    benefit at a future date. Round off amounts to the nearest dollar. MTIAs, CCTs, PSAs, and 103-12 IEs do not complete lines 1b(1), 1b(2), 1c(8), 1g, 1h,
    and 1i. CCTs, PSAs, and 103-12 IEs also do not complete lines 1d and 1e. See instructions.
                                                     Assets                                                                          (a) Beginning of Year               (b) End of Year
a   Total noninterest-bearing cash .......................................................................                  1a       -123456789012345                -123456789012345
b   Receivables (less allowance for doubtful accounts):
      (1) Employer contributions ...........................................................................               1b(1)     -123456789012345
                                                                                                                                                6288519              -123456789012345
                                                                                                                                                                                6385875
      (2) Participant contributions .........................................................................              1b(2)     -123456789012345
                                                                                                                                                5771522              -123456789012345
                                                                                                                                                                                6242539
      (3) Other .......................................................................................................    1b(3)     -1234567890123450               -123456789012345
                                                                                                                                                                                 415477
c   General investments:
     (1) Interest-bearing cash (include money market accounts & certificates
                                                                                                                           1c(1)     -123456789012345                -123456789012345
          of deposit) .............................................................................................
      (2) U.S. Government securities ....................................................................                  1c(2)     -123456789012345                -123456789012345
      (3) Corporate debt instruments (other than employer securities):
           (A) Preferred ..........................................................................................       1c(3)(A)   -123456789012345                -123456789012345
           (B) All other ............................................................................................     1c(3)(B)   -123456789012345                -123456789012345
      (4) Corporate stocks (other than employer securities):
           (A) Preferred ..........................................................................................       1c(4)(A)   -123456789012345                -123456789012345
           (B) Common ..........................................................................................          1c(4)(B)   -123456789012345                -123456789012345
      (5) Partnership/joint venture interests ..........................................................                   1c(5)     -123456789012345                -123456789012345
      (6) Real estate (other than employer real property) .....................................                            1c(6)     -123456789012345                -123456789012345
      (7) Loans (other than to participants) ...........................................................                   1c(7)     -123456789012345                -123456789012345
      (8) Participant loans .....................................................................................          1c(8)     -123456789012345                -123456789012345
      (9) Value of interest in common/collective trusts ..........................................                         1c(9)     -123456789012345                -123456789012345
    (10) Value of interest in pooled separate accounts ........................................                           1c(10)               63143631
                                                                                                                                     -123456789012345                -123456789012345
                                                                                                                                                                               77539820
    (11) Value of interest in master trust investment accounts ............................                               1c(11)     -123456789012345                -123456789012345
    (12) Value of interest in 103-12 investment entities .......................................                          1c(12)     -123456789012345                -123456789012345
    (13) Value of interest in registered investment companies (e.g., mutual
         funds) ......................................................................................
                                                                                                                          1c(13)     -123456789012345
                                                                                                                                              1716202792             -123456789012345
                                                                                                                                                                             1748941072
    (14) Value of funds held in insurance company general account (unallocated
         contracts) ................................................................................................
                                                                                                                          1c(14)     -123456789012345
                                                                                                                                               828159174             -123456789012345
                                                                                                                                                                              856800038
    (15) Other .......................................................................................................    1c(15)     -123456789012345                -123456789012345

For Paperwork Reduction Act Notice and OMB Control Numbers, see the instructions for Form 5500                                                                  Schedule H (Form 5500) 2011
                                                                                                                                                                                   v.012611
                                Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 18 of 41
              Schedule H (Form 5500) 2011                                                                                                Page 2

1d    Employer-related investments:                                                                                                               (a) Beginning of Year    (b) End of Year
      (1) Employer securities ....................................................................................             1d(1)              -123456789012345        -123456789012345
      (2) Employer real property ...............................................................................               1d(2)              -123456789012345        -123456789012345
1e    Buildings and other property used in plan operation .........................................                             1e                -123456789012345        -123456789012345
1f    Total assets (add all amounts in lines 1a through 1e) ......................................                               1f                     2619565638
                                                                                                                                                  -123456789012345              2696324821
                                                                                                                                                                          -123456789012345
                                                  Liabilities
1g    Benefit claims payable ......................................................................................             1g                -123456789012345        -123456789012345
1h    Operating payables ...........................................................................................            1h                -123456789012345        -123456789012345
1i    Acquisition indebtedness ..................................................................................                1i               -123456789012345        -123456789012345
1j    Other liabilities...................................................................................................       1j                        240822
                                                                                                                                                  -123456789012345                     0
                                                                                                                                                                          -123456789012345
1k    Total liabilities (add all amounts in lines 1g through1j) .....................................                           1k                         240822
                                                                                                                                                  -123456789012345                     0
                                                                                                                                                                          -123456789012345
                                                 Net Assets
1l    Net assets (subtract line 1k from line 1f) ...........................................................                     1l               -123456789012345
                                                                                                                                                        2619324816        -123456789012345
                                                                                                                                                                                2696324821


 Part II Income and Expense Statement
2 Plan income, expenses, and changes in net assets for the year. Include all income and expenses of the plan, including any trust(s) or separately maintained
     fund(s) and any payments/receipts to/from insurance carriers. Round off amounts to the nearest dollar. MTIAs, CCTs, PSAs, and 103-12 IEs do not complete
     lines 2a, 2b(1)(E), 2e, 2f, and 2g.
                                                     Income                                                                                            (a) Amount             (b) Total
a     Contributions:
      (1) Received or receivable in cash from: (A) Employers ..................................                               2a(1)(A)                   79677237
                                                                                                                                                  -123456789012345
           (B) Participants .........................................................................................         2a(1)(B)                   72313339
                                                                                                                                                  -123456789012345
           (C) Others (including rollovers) .................................................................                 2a(1)(C)                    6505085
                                                                                                                                                  -123456789012345
      (2) Noncash contributions ................................................................................               2a(2)              -123456789012345
      (3) Total contributions. Add lines 2a(1)(A), (B), (C), and line 2a(2) .................                                  2a(3)                                             158495661
                                                                                                                                                                          -123456789012345
b     Earnings on investments:
      (1) Interest:
          (A) Interest-bearing cash (including money market accounts and
               certificates of deposit) .........................................................................
                                                                                                                              2b(1)(A)            -123456789012345
           (B) U.S. Government securities ................................................................                    2b(1)(B)            -123456789012345
           (C) Corporate debt instruments ................................................................                    2b(1)(C)            -123456789012345
           (D) Loans (other than to participants) .......................................................                     2b(1)(D)            -123456789012345
           (E) Participant loans .................................................................................            2b(1)(E)            -123456789012345
           (F) Other ...................................................................................................      2b(1)(F)                   34390456
                                                                                                                                                  -123456789012345
           (G) Total interest. Add lines 2b(1)(A) through (F) .....................................                           2b(1)(G)                                           34390456
                                                                                                                                                                          -123456789012345
      (2) Dividends: (A) Preferred stock ....................................................................                 2b(2)(A)            -123456789012345
           (B) Common stock ....................................................................................              2b(2)(B)            -123456789012345
           (C) Registered investment company shares (e.g. mutual funds) ..............                                        2b(2)(C)                       19148702

           (D) Total dividends. Add lines 2b(2)(A), (B), and (C)                                                              2b(2)(D)                                           19148702
                                                                                                                                                                          -123456789012345
      (3) Rents ...........................................................................................................    2b(3)                                      -123456789012345
      (4) Net gain (loss) on sale of assets: (A) Aggregate proceeds .......................                                   2b(4)(A)            -123456789012345
           (B) Aggregate carrying amount (see instructions) ....................................                              2b(4)(B)            -123456789012345
           (C) Subtract line 2b(4)(B) from line 2b(4)(A) and enter result ..................                                  2b(4)(C)                                    -123456789012345
                                                                                                                                                                                       0
                                Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 19 of 41
              Schedule H (Form 5500) 2011                                                                                               Page 3

                                                                                                                                                    (a) Amount          (b) Total
2b    (5) Unrealized appreciation (depreciation) of assets: (A) Real estate.........................                           2b(5)(A)          -123456789012345
           (B) Other ...................................................................................................       2b(5)(B)          -123456789012345
           (C) Total unrealized appreciation of assets.
               Add lines 2b(5)(A) and (B) ..................................................................
                                                                                                                               2b(5)(C)                             -123456789012345
                                                                                                                                                                                 0

      (6) Net investment gain (loss) from common/collective trusts ..........................                                   2b(6)                               -123456789012345
      (7) Net investment gain (loss) from pooled separate accounts ........................                                     2b(7)                                       7470581
                                                                                                                                                                    -123456789012345
      (8) Net investment gain (loss) from master trust investment accounts ............                                         2b(8)                               -123456789012345
      (9) Net investment gain (loss) from 103-12 investment entities .......................                                    2b(9)                               -123456789012345
     (10) Net investment gain (loss) from registered investment
          companies (e.g., mutual funds)...................................................................
                                                                                                                               2b(10)                               -123456789012345
                                                                                                                                                                           -26478987
 c    Other income.....................................................................................................          2c                                 -123456789012345
 d    Total income. Add all income amounts in column (b) and enter total......................                                   2d                                        193026413
                                                                                                                                                                    -123456789012345
                                                  Expenses
 e    Benefit payment and payments to provide benefits:
      (1) Directly to participants or beneficiaries, including direct rollovers ..............                                  2e(1)            -123456789012345
                                                                                                                                                        112995071
      (2) To insurance carriers for the provision of benefits ......................................                            2e(2)                     3031337
                                                                                                                                                 -123456789012345
      (3) Other ...........................................................................................................     2e(3)            -123456789012345
      (4) Total benefit payments. Add lines 2e(1) through (3) ...................................                               2e(4)                               -123456789012345
                                                                                                                                                                           116026408
 f    Corrective distributions (see instructions) .........................................................                       2f                                -123456789012345
 g    Certain deemed distributions of participant loans (see instructions) .................                                     2g                                 -123456789012345
 h    Interest expense................................................................................................           2h                                 -123456789012345
 i    Administrative expenses: (1) Professional fees ...............................................                            2i(1)            -123456789012345
      (2) Contract administrator fees .........................................................................                 2i(2)            -123456789012345
      (3) Investment advisory and management fees ...............................................                               2i(3)            -123456789012345
      (4) Other ...........................................................................................................     2i(4)            -123456789012345
      (5) Total administrative expenses. Add lines 2i(1) through (4).........................                                   2i(5)                                              0
                                                                                                                                                                    -123456789012345
 j    Total expenses. Add all expense amounts in column (b) and enter total .........                                             2j                                       116026408
                                                                                                                                                                    -123456789012345
                             Net Income and Reconciliation
 k    Net income (loss). Subtract line 2j from line 2d.............................................................              2k                                         77000005
                                                                                                                                                                    -123456789012345
 l    Transfers of assets:
      (1) To this plan..................................................................................................        2l(1)                               -123456789012345
      (2) From this plan .............................................................................................          2l(2)                               -123456789012345

 Part III Accountant’s Opinion
3 Complete lines 3a through 3c if the opinion of an independent qualified public accountant is attached to this Form 5500. Complete line 3d if an opinion is not
     attached.
 a   The attached opinion of an independent qualified public accountant for this plan is (see instructions):
           (1)   X    Unqualified              (2)   X    Qualified              (3) X Disclaimer                    (4)   X   Adverse
 b Did the accountant perform a limited scope audit pursuant to 29 CFR 2520.103-8 and/or 103-12(d)?                                XX Yes                                      X    No
 c Enter the name and EIN of the accountant (or accounting firm) below:
                   ABCDEFGHI ABCDEFGHI ABCDEFGHI
        (1) Name: PRICEWATERHOUSECOOPERS,             LLC             ABCD                                   123456789
                                                                                                    (2) EIN: XX-XXXXXXX
 d The opinion of an independent qualified public accountant is not attached because:
        (1) X This form is filed for a CCT, PSA, or MTIA.    (2) X It will be attached to the next Form 5500 pursuant to 29 CFR 2520.104-50.
                              Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 20 of 41
            Schedule H (Form 5500) 2011                                                                                          Page 4- 1 X


 Part IV Compliance Questions
4    CCTs and PSAs do not complete Part IV. MTIAs, 103-12 IEs, and GIAs do not complete 4a, 4e, 4f, 4g, 4h, 4k, 4m, 4n, or 5.
      103-12 IEs also do not complete 4j and 4l. MTIAs also do not complete 4l.
      During the plan year:                                                                                                                                        Yes     No            Amount
a     Was there a failure to transmit to the plan any participant contributions within the time
      period described in 29 CFR 2510.3-102? Continue to answer “Yes” for any prior year failures
      until fully corrected. (See instructions and DOL’s Voluntary Fiduciary Correction Program.) ......                                                     4a            X         -123456789012345
b     Were any loans by the plan or fixed income obligations due the plan in default as of the
      close of the plan year or classified during the year as uncollectible? Disregard participant loans
      secured by participant’s account balance. (Attach Schedule G (Form 5500) Part I if “Yes” is
                                                                                                                                                                           X         -123456789012345
      checked.) ......................................................................................................................................       4b
c     Were any leases to which the plan was a party in default or classified during the year as
      uncollectible? (Attach Schedule G (Form 5500) Part II if “Yes” is checked.) ..............................                                             4c            X         -123456789012345
d     Were there any nonexempt transactions with any party-in-interest? (Do not include transactions
      reported on line 4a. Attach Schedule G (Form 5500) Part III if “Yes” is
      checked.) ......................................................................................................................................       4d            X         -123456789012345
e     Was this plan covered by a fidelity bond? ....................................................................................                         4e    X                           10000000
                                                                                                                                                                                     -123456789012345
f     Did the plan have a loss, whether or not reimbursed by the plan’s fidelity bond, that was caused
      by fraud or dishonesty? ...............................................................................................................                4f            X         -123456789012345
g     Did the plan hold any assets whose current value was neither readily determinable on an
      established market nor set by an independent third party appraiser? .........................................                                          4g            X         -123456789012345
h     Did the plan receive any noncash contributions whose value was neither readily
      determinable on an established market nor set by an independent third party appraiser? .........                                                                     X         -123456789012345
                                                                                                                                                             4h
i     Did the plan have assets held for investment? (Attach schedule(s) of assets if “Yes” is checked,
      and see instructions for format requirements.).............................................................................                            4i    X

j     Were any plan transactions or series of transactions in excess of 5% of the current
      value of plan assets? (Attach schedule of transactions if “Yes” is checked, and
      see instructions for format requirements.)....................................................................................                         4j            X

k     Were all the plan assets either distributed to participants or beneficiaries, transferred to another
      plan, or brought under the control of the PBGC? .........................................................................                              4k            X

l     Has the plan failed to provide any benefit when due under the plan? .........................................                                          4l            X         -123456789012345
m     If this is an individual account plan, was there a blackout period? (See instructions and 29 CFR
      2520.101-3.) .................................................................................................................................     4m                X

n     If 4m was answered “Yes,” check the “Yes” box if you either provided the required notice or one
      of the exceptions to providing the notice applied under 29 CFR 2520.101-3. .............................                                               4n
5a   Has a resolution to terminate the plan been adopted during the plan year or any prior plan year?
      If “Yes,” enter the amount of any plan assets that reverted to the employer this year...........................                                   X   Yes   XX No   Amount:-123

5b    If, during this plan year, any assets or liabilities were transferred from this plan to another plan(s), identify the plan(s) to which assets or liabilities were
      transferred. (See instructions.)
      5b(1) Name of plan(s)
                                                                                                                               5b(2) EIN(s)                     5b(3) PN(s)
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                              123456789                123
ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                              123456789                123
     ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
     ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                              123456789                123
     ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
     ABCDEFGHI ABCDEFGHI ABCDEFGHI
ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI                                                                                                              123456789                123
     ABCDEFGHIABCDEFGHI ABCDEFGHI ABCDEFGHI ABCDEFGHI
     ABCDEFGHI ABCDEFGHI ABCDEFGHI
Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 21 of 41




                                        Report of Independent Auditors

        To the Participants and Administrator of
        Yale University Retirement Account Plan

        We were engaged to audit the accompanying statements of net assets available for benefits of Yale
        University Retirement Account Plan (the “Plan”) as of June 30, 2012 and June 30, 2011, and the
        related statements of changes in net assets available for benefits for the years then ended. These
        financial statements are the responsibility of the Plan’s management.

        The Plan sponsor's accounting records for contracts and custodial accounts issued to current or
        former employees prior to July 1, 2009 do not provide sufficient evidence supporting benefit
        payments and net assets available for benefits to permit the application of adequate auditing
        procedures.

        Additionally, as permitted by 29 CFR 2520.103-8 of the Department of Labor's Rules and
        Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of
        1974, the plan administrator instructed us not to perform, and we did not perform, any auditing
        procedures with respect to the information summarized in Note 7, which was certified by Teachers
        Insurance and Annuity Association - College Retirement Equity Fund ("TIAA-CREF"), as agent of
        JP Morgan Chase Bank, N.A. ("JP Morgan"), and the Vanguard Fiduciary Trust Company, the
        custodians of the Plan, except for comparing such information with the related information
        included in the financial statements and supplemental schedules. We have been informed by the
        plan administrator that the custodians hold the Plan's investment assets and execute investment
        transactions. The plan administrator has obtained a certification from the custodians as of June
        30, 2012 and June 30, 2011 and for the years then ended, that the information provided to the
        plan administrator by the custodians is complete and accurate.

        Because we were not able to apply auditing procedures to satisfy ourselves regarding investments,
        investment income, benefit payments and net assets available for benefits, the scope of our work
        was not sufficient to enable us to express, and we do not express, an opinion on these financial
        statements.

        We were engaged for the purpose of forming an opinion on the basic financial statements as a
        whole. The supplemental schedule of assets (held at end of year) as of June 30, 2012 is presented
        for the purpose of additional analysis and is not a required part of the basic financial statements
        but is supplementary information required by the Department of Labor's Rules and Regulations
        for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The
        supplemental schedule is the responsibility of the Plan's management. Because of the significance
        of the matter described in the second and third paragraphs of this report, it is inappropriate to and
        we do not express an opinion on the supplementary information referred to above.




        Hartford, Connecticut
        February 26, 2013


PricewaterhouseCoopers LLP, 185 Asylum Street, Suite 2400, Hartford, CT 06103
T: (860) 241 7000, F: (860) 241 7590, www.pwc.com/us
Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 22 of 41




                          YALE UNIVERSITY
                     RETIREMENT ACCOUNT PLAN

                      FINANCIAL STATEMENTS
                     and Supplemental Schedule

                       June 30, 2012 and 2011
   Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 23 of 41



                                      YALE UNIVERSITY
                                 RETIREMENT ACCOUNT PLAN

                                  FINANCIAL STATEMENTS
                                 and Supplemental Schedule

                                             INDEX

                                                                               Page

Report of Independent Auditors                                                  1

Financial Statements:

   Statements of Net Assets Available for Benefits
       as of June 30, 2012 and 2011                                             2

   Statements of Changes in Net Assets Available for Benefits
      for the year ended June 30, 2012 and 2011                                 3

Notes to Financial Statements                                                  4-12

Supplemental Schedule:

   Form 5500, Schedule H, Line 4i – Schedule of Assets (Held at End of Year)
     as of June 30, 2012                                                       13-15
Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 24 of 41




                                        Report of Independent Auditors

        To the Participants and Administrator of
        Yale University Retirement Account Plan

        We were engaged to audit the accompanying statements of net assets available for benefits of Yale
        University Retirement Account Plan (the “Plan”) as of June 30, 2012 and June 30, 2011, and the
        related statements of changes in net assets available for benefits for the years then ended. These
        financial statements are the responsibility of the Plan’s management.

        The Plan sponsor's accounting records for contracts and custodial accounts issued to current or
        former employees prior to July 1, 2009 do not provide sufficient evidence supporting benefit
        payments and net assets available for benefits to permit the application of adequate auditing
        procedures.

        Additionally, as permitted by 29 CFR 2520.103-8 of the Department of Labor's Rules and
        Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of
        1974, the plan administrator instructed us not to perform, and we did not perform, any auditing
        procedures with respect to the information summarized in Note 7, which was certified by Teachers
        Insurance and Annuity Association - College Retirement Equity Fund ("TIAA-CREF"), as agent of
        JP Morgan Chase Bank, N.A. ("JP Morgan"), and the Vanguard Fiduciary Trust Company, the
        custodians of the Plan, except for comparing such information with the related information
        included in the financial statements and supplemental schedules. We have been informed by the
        plan administrator that the custodians hold the Plan's investment assets and execute investment
        transactions. The plan administrator has obtained a certification from the custodians as of June
        30, 2012 and June 30, 2011 and for the years then ended, that the information provided to the
        plan administrator by the custodians is complete and accurate.

        Because we were not able to apply auditing procedures to satisfy ourselves regarding investments,
        investment income, benefit payments and net assets available for benefits, the scope of our work
        was not sufficient to enable us to express, and we do not express, an opinion on these financial
        statements.

        We were engaged for the purpose of forming an opinion on the basic financial statements as a
        whole. The supplemental schedule of assets (held at end of year) as of June 30, 2012 is presented
        for the purpose of additional analysis and is not a required part of the basic financial statements
        but is supplementary information required by the Department of Labor's Rules and Regulations
        for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The
        supplemental schedule is the responsibility of the Plan's management. Because of the significance
        of the matter described in the second and third paragraphs of this report, it is inappropriate to and
        we do not express an opinion on the supplementary information referred to above.




        Hartford, Connecticut
        February 26, 2013


PricewaterhouseCoopers LLP, 185 Asylum Street, Suite 2400, Hartford, CT 06103
T: (860) 241 7000, F: (860) 241 7590, www.pwc.com/us
       Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 25 of 41



                                         YALE UNIVERSITY
                                    RETIREMENT ACCOUNT PLAN

                       STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS
                                 as of June 30, 2012 and 2011
                                         (in thousands)




                                                                          2012                2011
ASSETS
Investments, at fair value                                              $2,683,281           $2,607,506

Receivables:
  Employer contributions                                                     6,386                6,288
  Participant contributions                                                  6,243                5,772
  Receivable from other employer-sponsored plans, net                          415                    -
     Total receivables                                                      13,044               12,060
     Total assets                                                        2,696,325            2,619,566

LIABILITIES
Payable to other employer-sponsored plans, net                                    -                  241
      Total liabilities                                                           -                  241

Net assets available for benefits                                       $2,696,325           $2,619,325




                The accompanying notes are an integral part of these financial statements.

                                                    2
       Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 26 of 41




                                          YALE UNIVERSITY
                                     RETIREMENT ACCOUNT PLAN

               STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS
                         for the year ended June 30, 2012 and 2011
                                        (in thousands)




                                                                          2012                2011

ADDITIONS:
 Additions to net assets attributed to:
  Investment income:
    Net (depreciation) appreciation in fair value of investments        $ (19,291)           $ 345,304
    Interest and dividend income                                           53,822               44,623
       Total investment income                                             34,531              389,926
  Contributions:
    Employer                                                                79,677              77,093
    Participant                                                             72,313              66,830
    Rollovers                                                                6,505              20,472
       Total contributions                                                 158,495             164,395
       Total additions                                                     193,026             554,321

DEDUCTIONS:
 Deductions from net assets attributed to:
  Benefits paid:
    To participants, beneficiaries or other providers                      112,995              98,726
    To insurance carriers for the provision of benefits                      3,031               5,738
      Total deductions                                                     116,026             104,464
      Net increase                                                          77,000             449,857

Net assets available for benefits:
 Beginning of year                                                       2,619,325            2,169,467
 End of year                                                            $2,696,325           $2,619,325




                The accompanying notes are an integral part of these financial statements.

                                                    3
      Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 27 of 41




                                         YALE UNIVERSITY
                                    RETIREMENT ACCOUNT PLAN

                                NOTES TO FINANCIAL STATEMENTS
                                         ____________

1. Description of Plan

   The following description of the Yale University Retirement Account Plan (the “Plan”) provides only
   general information. Plan participants should refer to the Plan document for more complete
   information.

       General
       The Plan is a defined contribution plan covering eligible employees of Yale University (the
       “University” or “Plan Administrator”) who have completed at least one hour of employment.
       Eligible employees (“Participants”) include (i) faculty, (ii) officers or senior administrators, (iii)
       managerial and professional staff not currently participating in the Yale University Retirement
       Plan for Staff Employees, and (iv) other employees who upon invitation by the University may
       participate in the Plan. The Plan is subject to the provisions of the Employee Retirement Income
       Security Act of 1974 (“ERISA”), as amended.

       Contributions
       Participants may elect to contribute up to 75 percent (prior to 7/1/2011, the maximum was 50
       percent) of compensation, as defined by the Plan, not to exceed the annual calendar year
       maximum as defined by the Internal Revenue Code (“IRC). Contributions are subject to certain
       limitations.

       Effective beginning July 1, 2010 and each July thereafter, a participant’s contribution percentage
       is automatically increased by 1 percent to a maximum of 10 percent, if the participant is
       contributing between 5 percent and 9.5 percent. If the employee is contributing between 0
       percent and 4.5 percent, the increase will be to 5 percent. A participant can suspend or reduce
       contributions at any time; however, a refund of contributions made as part of the automatic
       escalation feature is not available.

       Participants direct the investment of their contributions into investment options offered by the
       Plan. The Plan currently offers mutual funds, an insurance company general contract and a
       pooled separate real estate account as investment options for Participants. It is the
       Participant’s responsibility to designate the investment fund(s) offered by Teachers Insurance
       and Annuity Association - College Retirement Equities Fund (“TIAA-CREF”) and Vanguard
       Fiduciary Trust Company (“Vanguard”), in which his or her Plan contributions are to be invested.
       Upon enrollment, if the Participant does not designate an investment company, contributions
       are automatically directed to a TIAA-CREF Lifecycle Fund. In the event a Participant selects an
       investment company but fails to direct the investment of his or her Plan contributions, the
       Participant’s contributions are automatically invested in either a TIAA-CREF Lifecycle Fund or a
       Vanguard Target Retirement Fund. These target retirement funds, also known as “qualified
       default investment alternatives” as described by ERISA, will remain in effect until superseded by
                                                     4
  Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 28 of 41



                                   YALE UNIVERSITY
                              RETIREMENT ACCOUNT PLAN

                     NOTES TO FINANCIAL STATEMENTS, Continued
                                  _____________

1. Description of Plan, Continued

   a subsequent election by the Participant. Participants may change elections with regard to
   future Plan contributions; and may reallocate the balance of his or her account among
   investment funds and contracts, as well as between TIAA-CREF and Vanguard.

   For each month during which a Participant is an eligible employee, the University makes a Core
   Contribution to the Participant’s account of 5 percent of the eligible employee’s basic
   compensation below the Social Security Wage Base (“SSWB”) and 7.5% of the eligible
   employee’s basic compensation above the SSWB. Additionally, the University matches the
   eligible employee’s contribution dollar for dollar up to 5 percent of the Participant’s basic
   compensation. Basic compensation is compensation which generally excludes additional or
   supplementary earnings, as described by the provisions of the Plan.

   Participants may also contribute amounts representing eligible rollover distributions as defined
   by the IRC. Deposits of such rollover distribution amounts are subject to the provisions of the
   Plan document. Rollover contributions are not matched by the University.

   Participant Accounts
   Separate accounts are established for each Participant. The current value of a Participant’s
   account includes all Plan contributions and credited investment experience less Plan expenses.
   The benefit to which a Participant is entitled is the benefit that can be provided from the
   Participant’s vested account.

   Vesting
   A Participant is immediately vested in 100% of their contributions, the University core and
   matching contributions and the earnings of their account.

   Loans to Participants
   Participants may borrow in accordance with the Plan’s loan program which is administered by
   TIAA-CREF. Loans are issued directly from general assets of TIAA-CREF and not directly from a
   Participant’s account. Loans are granted for a minimum of $1,000 up to a maximum of $50,000.
   The maximum term of a loan is 5 years, or 10 years if the loan is for the purchase of a primary
   residence. Collateral representing 110 percent of the outstanding loan is required by reserving
   the Participant’s account balance and is included in investments in the accompanying
   Statements of Net Assets Available for Benefits. The interest rate may be fixed or variable; and
   loans outstanding at June 30, 2012 and June 30, 2011 bear interest at rates that range from 4.39
   percent to 6.85 percent and 5.05 percent to 6.85 percent, respectively. Loans of $5.3 million
   and $3.9 million were outstanding at June 30, 2012 and June 30, 2011, respectively. Loans in
   default were $191,599 and $86,514 at June 30, 2012 and June 30, 2011, respectively.



                                              5
      Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 29 of 41



                                         YALE UNIVERSITY
                                    RETIREMENT ACCOUNT PLAN

                         NOTES TO FINANCIAL STATEMENTS, Continued
                                      _____________

1. Description of Plan, Continued

       Payment of Benefits
       Upon termination of service, retirement, death, or disability, distribution of benefits to
       Participants or beneficiaries will be made based on the provisions of the Plan. The form of the
       payment is based on Participant elections, as outlined in the provisions of the Plan; and may
       include annuities, installment payments, minimum distribution payments and lump sum
       payments.

       Benefits provided by the Plan are not insured or guaranteed.


2. Summary of Accounting Policies

   Basis of Accounting
   The financial statements of the Plan are prepared using the accrual basis of accounting.

   Use of Estimates
   The preparation of the Plan’s financial statements in conformity with accounting principles generally
   accepted in the United States of America requires the Plan Administrator to make estimates and
   assumptions that affect the reported amounts of net assets available for benefits as of the date of
   the financial statements and the changes in net assets available for benefits during the reporting
   period. Actual results could differ materially from those estimates.

   Risks and Uncertainties
   The Plan provides for various investment options. Investment securities are exposed to various
   risks, such as interest rate, market and credit risks. Due to the level of risk associated with
   investment securities, it is at least reasonably possible that changes in the values of investment
   securities will occur in the near term and that such changes could materially affect Participants’
   account balances and the amounts reported in the statements of net assets available for benefits
   and changes in net assets available for benefits.

   Investment Valuation and Income Recognition
   Investments are reported at fair value.

   Registered investment company investments are stated at fair value based on net asset value as
   determined by quoted market prices available on the last day of the Plan year. The fair value of the
   TIAA Traditional Annuities approximates the contract value. The contract value equals the
   accumulated cash contributions and interest credited to the Plan’s contracts less any withdrawals.
   The TIAA Real Estate Pooled Separate Account derives its value from the market value of the
   underlying real estate holdings, other real estate-related investments or securities. The real estate

                                                   6
      Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 30 of 41



                                        YALE UNIVERSITY
                                   RETIREMENT ACCOUNT PLAN

                         NOTES TO FINANCIAL STATEMENTS, Continued
                                      _____________

2. Summary of Accounting Policies, Continued

   holdings are valued using external appraisals; and the securities are generally priced using values
   obtained from independent pricing sources. Unit values of the TIAA Real Estate Pooled Separate
   Account are calculated daily.

   Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded as
   earned on an accrual basis. Dividend income is recorded on the ex-dividend date.

   The Plan presents in the statements of changes in net assets available for benefits the net
   appreciation or depreciation in fair value of investments, which consists of both realized gains
   (losses) on investments bought and sold, as well as unrealized gains (losses) on investments held
   during the year.

   Payment of Benefits
   Benefits are recorded when paid.

   Administrative Expenses
   Administrative expenses of the Plan shall be paid by the Plan unless paid by the University. Such
   expenses include any expenses incident to the functioning of the Plan Administrator, including, but
   not limited to, accountants’ fees, legal fees, and other costs of administering the Plan. During the
   plan year ended June 30, 2012, the University paid all administrative expenses.

   Reclassifications
   Certain 2011 balances, including certain prior year investment asset leveling categories, have been
   reclassified to conform to current year presentation.


3. Investments

   Investments are reported at fair value.

   Fair value is a market based measurement based on assumptions that market participants would
   use in pricing an asset or liability. As a basis for considering assumptions, a three-tier hierarchy has
   been established which prioritizes the inputs used in measuring fair value. The hierarchy of inputs
   used to measure fair value includes:

           Level 1 – Quoted prices for identical assets in active markets. Market price data is generally
           obtained from relevant exchange or dealer markets.
           Level 2 – Inputs, other than quoted prices in active markets, that are observable either
           directly or indirectly, such as quoted prices for similar assets, quoted prices in markets that
           are not active, or other inputs that are observable.
                                                     7
     Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 31 of 41



                                         YALE UNIVERSITY
                                    RETIREMENT ACCOUNT PLAN

                          NOTES TO FINANCIAL STATEMENTS, Continued
                                       _____________

3. Investments, Continued

           Level 3 – Unobservable inputs in which there is little or no market data, requiring the Plan
           Administrator to develop its own assumptions.

   The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value
   as of June 30, 2012, in thousands of dollars:




   The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value
   as of June 30, 2011, in thousands of dollars:




                                                    8
     Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 32 of 41



                                        YALE UNIVERSITY
                                   RETIREMENT ACCOUNT PLAN

                         NOTES TO FINANCIAL STATEMENTS, Continued
                                      _____________

3. Investments, Continued

   The TIAA Traditional Annuities provide a guarantee of principal, a guaranteed minimum interest rate
   of 3%, and the potential for additional interest, if declared by the TIAA Board of Trustees. The TIAA
   Traditional Annuities include both benefit responsive and non-benefit responsive investment
   contracts. Holdings within illiquid contracts are non-benefit responsive. The TIAA Traditional
   Annuity Contract – benefit responsive average yield for the year ended June 30, 2012 and June 30,
   2011 was 5.78% and 4.60%, respectively, and the crediting interest rate ranged from 3.00% to 3.25%
   for both years. The TIAA Traditional Annuity Contract – non-benefit responsive average yield for the
   year ended June 30, 2012 and June 30, 2011 was 4.08% and 3.92%, respectively, and the crediting
   interest rate ranged from 3.00% to 4.00% and 3.35% to 4.00%, respectively. The fair value of non-
   benefit responsive investment contracts held at June 30, 2012 and June 30, 2011 was $856.6 million
   and $828.1 million, respectively.

   The following table sets forth a summary of the change in fair value for the Plan’s Level 3 assets for
   the year ended June 30, in thousands of dollars:

                                                      2012              2011
   Beginning balance                                $ 828,159         $ 801,048
   Interest                                            34,391            31,900
   Purchases                                          104,878           106,391
   Sales                                             (110,628)         (111,180)
   Ending balance                                   $ 856,800         $ 828,159




                                                   9
     Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 33 of 41



                                        YALE UNIVERSITY
                                   RETIREMENT ACCOUNT PLAN

                         NOTES TO FINANCIAL STATEMENTS, Continued
                                      _____________

3. Investments, Continued

   The following table sets forth significant terms of the TIAA Traditional Annuity Contracts:




   The following presents individual investments that represent 5 percent or more of the Plan’s net
   assets as of June 30, in thousands of dollars:
                                                                          2012           2011
    TIAA Traditional Annuity Contracts – Non-benefit responsive         $856,608       $828,073
    CREF Stock                                                           607,433         666,259

   The fair value of the Plan’s investments (depreciated) appreciated in value as follows for the year
   ended June 30, in thousands of dollars:

                                                                            2012                  2011
    Registered Investment Companies                                        $(26,761)             $336,499
    TIAA Real Estate Pooled Separate Account                                  7,470                 8,805
                                                                           $(19,291)             $345,304




                                                   10
      Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 34 of 41



                                        YALE UNIVERSITY
                                   RETIREMENT ACCOUNT PLAN

                         NOTES TO FINANCIAL STATEMENTS, Continued
                                      _____________

4. Related-Party Transactions

   TIAA-CREF and Vanguard are approved by the Plan Administrator to issue or establish contracts on
   behalf of Participants. The Plan investments are managed by TIAA-CREF or Vanguard. Certain
   investments incur operating expenses such as management, administrative, marketing and
   distribution fees. These operating expenses and participant recordkeeping services provided by
   TIAA-CREF and Vanguard qualify as party-in-interest transactions and are reported as part of the
   investment return.

   Receivable from and/or payable to other employer-sponsored plans, net, represents participant-
   requested transfers to and from other University-sponsored plans that have not been completed by
   the year ended June 30.


5. Plan Termination

   Although it has not expressed any intent to do so, the University has the right to terminate the Plan
   and discontinue contributions completely at any time subject to the provisions of ERISA. Upon
   termination of the Plan, the University has the right to distribute the balance of Participants’
   accounts in a lump sum, if permitted under the terms of the contracts, or by delivery of a fully paid
   annuity contract as permitted under Treasury regulations.


6. Tax Status

   The Plan is intended to satisfy the requirements of Section 403(b) of the Internal Revenue Code (the
   “IRC”) so that any earnings on employer and participant contributions to the Plan are exempt from
   taxes, but are taxable to Plan participants upon distribution. In accordance with Section 403(b) of
   the IRC, all assets of the Plan are held in annuity contracts described in Section 403(b)(1) of the IRC
   or custodial accounts described in Section 403(b)(7) of the IRC. To the best of the Plan
   Administrator’s knowledge, the Plan is and has been administered in accordance with the
   requirements of Section 403(b) of the IRC and, therefore, any earnings on amounts invested in the
   Plan’s investment vehicles are not subject to tax at the Plan level.




                                                   11
      Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 35 of 41



                                        YALE UNIVERSITY
                                   RETIREMENT ACCOUNT PLAN

                         NOTES TO FINANCIAL STATEMENTS, Continued
                                      _____________

7. Summary of Information Certified

   TIAA-CREF and Vanguard, as of June 30, 2012 and 2011, and for the years ended June 30, 2012 and
   2011, have certified to the Plan Administrator the following information as complete and accurate.

   Investments
       The cost and fair value of investments, by fund and in the aggregate, and the listing of all
       purchases and sales activity, including realized gains and losses.

   Investment Income
       The amount of interest and dividend income received, and the components of net appreciation
       (depreciation) in the fair value of investments, by fund and in the aggregate.

   Supplemental Schedule
      The information provided on Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) as
      of June 30, 2012.

   This information was relied upon by the Plan Administrator in the preparation of the Plan’s financial
   statements and related supplemental schedule in accordance with ERISA.


8. Subsequent Events

   Management has completed its evaluation of potential events and is not aware of any matters
   which would require adjustment or disclosure in the accompanying financial statements. This
   evaluation was completed through February 26, 2013, the date the financial statements were
   issued.




                                                  12
         Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 36 of 41



                                                               YALE UNIVERSITY
                                                          RETIREMENT ACCOUNT PLAN

                                    FORM 5500, SCHEDULE H, LINE 4i –
                       SCHEDULE OF ASSETS (HELD AT END OF YEAR) AS OF JUNE 30, 2012

                                                                      (c) Description of investment including
                                                                     maturity date, rate of interest, collateral,
(a)     (b) Identity of issue, borrower, lessor, or similar party              par or maturity value                (d) Cost       (e) Current value


      Insurance Company General Contract Account
*      TIAA Traditional Annuity Contract               Non-Benefit Responsive                                         **       $           856,608,439
*      TIAA Traditional Annuity Contract               Benefit Responsive                                             **                       191,599
      Total Insurance Company General Contract Account                                                                                     856,800,038

      Pooled Separate Account                                                                                                               77,539,820
*      TIAA Real Estate                                             Pooled Separate Account                           **                    77,539,820
      Total Pooled Separate Account

      Registered Investment Companies
      TIAA-CREF Funds
*     CREF Stock                                                    Registered Investment Company                     **                   607,433,106
*     CREF Money Market                                             Registered Investment Company                     **                    47,040,255
*     CREF Social Choice                                            Registered Investment Company                     **                    39,708,422
*     CREF Bond Market                                              Registered Investment Company                     **                    71,012,459
*     CREF Global Equities                                          Registered Investment Company                     **                    65,405,630
*     CREF Growth                                                   Registered Investment Company                     **                    62,247,716
*     CREF Equity Index                                             Registered Investment Company                     **                    40,202,079
*     CREF Inflation-Linked Bond                                    Registered Investment Company                     **                    67,687,289
*     TIAA-CREF Lifecycle 2010-Inst                                 Registered Investment Company                     **                     3,767,248
*     TIAA-CREF Lifecycle 2015-Inst                                 Registered Investment Company                     **                     6,587,263
*     TIAA-CREF Lifecycle 2020-Inst                                 Registered Investment Company                     **                    10,563,927
*     TIAA-CREF Lifecycle 2025-Inst                                 Registered Investment Company                     **                    10,877,716
*     TIAA-CREF Lifecycle 2030-Inst                                 Registered Investment Company                     **                    14,316,604
*     TIAA-CREF Lifecycle 2035-Inst                                 Registered Investment Company                     **                    20,301,202
*     TIAA-CREF Lifecycle 2040-Inst                                 Registered Investment Company                     **                    20,875,163
*     TIAA-CREF Lifecycle 2045-Inst                                 Registered Investment Company                     **                     4,238,521
*     TIAA-CREF Lifecycle 2050-Inst                                 Registered Investment Company                     **                       689,732
*     TIAA-CREF Lifecycle 2055-Inst                                 Registered Investment Company                     **                        23,610
*     TIAA-CREF Lifecycle 2035-Rtmt                                 Registered Investment Company                     **                           560
*     TIAA-CREF Lfcyle Rtmt Inc-Inst                                Registered Investment Company                     **                       675,183
*     TIAA-CREF Eq Index-Inst                                       Registered Investment Company                     **                     3,897,384
*     TIAA-CREF Gr & Inc-Inst                                       Registered Investment Company                     **                    10,994,612
*     TIAA-CREF Intl Eq-Inst                                        Registered Investment Company                     **                    11,493,858
*     TIAA-CREF Lg-Cap Val-Inst                                     Registered Investment Company                     **                    10,506,769
*     TIAA-CREF Mid-Cap Gr-Inst                                     Registered Investment Company                     **                     8,086,616
*     TIAA-CREF Mid-Cap Val-Inst                                    Registered Investment Company                     **                    18,692,834
*     TIAA-CREF Real Est Secs-Inst                                  Registered Investment Company                     **                     6,578,693
*     TIAA-CREF Sm-Cap Eq-Inst                                      Registered Investment Company                     **                     7,625,754
*     TIAA-CREF Social Ch Eq-Inst                                   Registered Investment Company                     **                     7,067,899
*     TIAA-CREF Intl Eq Idx-Inst                                    Registered Investment Company                     **                    20,373,639
*     TIAA-CREF Lg-Cap Gr Idx-Inst                                  Registered Investment Company                     **                     5,187,058
*     TIAA-CREF Lg-Cap Val Idx-Inst                                 Registered Investment Company                     **                     5,322,919
*     TIAA-CREF S&P 500 Idx-Inst                                    Registered Investment Company                     **                     5,146,911
*     TIAA-CREF Sm-Cap Bl Idx-Inst                                  Registered Investment Company                     **                     7,300,608




The above information has been certified as complete and accurate by the Custodians at June 30, 2012.

                                                                                 13
         Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 37 of 41



                                                               YALE UNIVERSITY
                                                          RETIREMENT ACCOUNT PLAN

                               FORM 5500, SCHEDULE H, LINE 4i –
            SCHEDULE OF ASSETS (HELD AT END OF YEAR) AS OF JUNE 30, 2012, Continued

                                                                      (c) Description of investment including
                                                                     maturity date, rate of interest, collateral,
(a)     (b) Identity of issue, borrower, lessor, or similar party              par or maturity value                (d) Cost   (e) Current value


*     Vanguard                                                                                                        **
*     Vanguard 500 Index Inv                                        Registered Investment Company                     **                41,273,114
*     Vanguard Admiral Trsy MM                                      Registered Investment Company                     **                 1,479,004
*     Vanguard Balanced Ix Inv                                      Registered Investment Company                     **                 6,424,935
*     Vanguard Capital Opportunity                                  Registered Investment Company                     **                11,061,049
*     Vanguard Capital Value                                        Registered Investment Company                     **                 1,026,991
*     Vanguard Convertible Sec                                      Registered Investment Company                     **                 2,877,914
*     Vanguard Devel Mkts Idx                                       Registered Investment Company                     **                 1,442,667
*     Diversified Equity Inv                                        Registered Investment Company                     **                   757,892
*     Vanguard Div Growth                                           Registered Investment Company                     **                 6,054,751
*     Vanguard Emrg Mkts Stk Idx Inv                                Registered Investment Company                     **                11,435,342
*     Vanguard Energy Fund Inv                                      Registered Investment Company                     **                11,898,227
*     Vanguard Equity Income Inv                                    Registered Investment Company                     **                 4,058,557
*     Vanguard Europe Stock Idx Inv                                 Registered Investment Company                     **                 3,508,547
*     Vanguard Explorer Fund Inv                                    Registered Investment Company                     **                 5,375,109
*     Vanguard Extend Mkt Index Inv                                 Registered Investment Company                     **                 7,869,183
*     Vanguard FTSE Soc Ix Inv                                      Registered Investment Company                     **                   343,487
*     Vanguard Fed Money Mkt                                        Registered Investment Company                     **                 1,383,131
*     Vanguard GNMA Investor Shares                                 Registered Investment Company                     **                 4,593,471
*     Vanguard Global Equity Fund                                   Registered Investment Company                     **                 4,238,334
*     Vanguard Growth Equity Fund                                   Registered Investment Company                     **                   792,187
*     Vanguard Growth Index Inv                                     Registered Investment Company                     **                 6,972,328
*     Vanguard Growth & Income Inv                                  Registered Investment Company                     **                 4,497,484
*     Vanguard Health Care Inv                                      Registered Investment Company                     **                10,440,442
*     Vanguard High-Yield Corp Inv                                  Registered Investment Company                     **                 8,927,974
*     Vanguard Infla-Prot Securities                                Registered Investment Company                     **                13,437,333
*     Vanguard IT Bond Index Inv                                    Registered Investment Company                     **                 3,413,006
*     Vanguard IT Inv Grade                                         Registered Investment Company                     **                 5,259,836
*     Vanguard IT Treasury Inv                                      Registered Investment Company                     **                 2,307,067
*     Vanguard Intl Explorer Fund                                   Registered Investment Company                     **                 4,168,138
*     Vanguard Int'l Growth Fund Inv                                Registered Investment Company                     **                10,886,668
*     Vanguard Intl Value Fund                                      Registered Investment Company                     **                 5,228,713
*     Vanguard Large-Cap Index Inves                                Registered Investment Company                     **                   694,595
*     Vanguard LifeSt Conserv Growth                                Registered Investment Company                     **                 1,615,029
*     Vanguard LifeSt Growth Fund                                   Registered Investment Company                     **                 8,539,419
*     Vanguard LifeSt Income Fund                                   Registered Investment Company                     **                   806,467
*     Vanguard LifeSt Mod Growth                                    Registered Investment Company                     **                 8,625,944
*     Vanguard LT Bond Index                                        Registered Investment Company                     **                 3,178,795
*     Vanguard LT Inv Grade                                         Registered Investment Company                     **                 3,197,868
*     Vanguard LT Treasury Inv                                      Registered Investment Company                     **                 5,026,150




The above information has been certified as complete and accurate by the Custodians at June 30, 2012.

                                                                                 14
         Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 38 of 41



                                                               YALE UNIVERSITY
                                                          RETIREMENT ACCOUNT PLAN

                               FORM 5500, SCHEDULE H, LINE 4i –
            SCHEDULE OF ASSETS (HELD AT END OF YEAR) AS OF JUNE 30, 2012, Continued

                                                                      (c) Description of investment including
                                                                     maturity date, rate of interest, collateral,
(a)     (b) Identity of issue, borrower, lessor, or similar party              par or maturity value                (d) Cost       (e) Current value


*     Vanguard Mid-Cap Growth Fund                                  Registered Investment Company                     **                    2,381,451
*     Vanguard Mid-Cap Index Fd Inv                                 Registered Investment Company                     **                    5,046,253
*     Vanguard Morgan Growth Inv                                    Registered Investment Company                     **                    8,057,296
*     PRIMECAP Core Fund                                            Registered Investment Company                     **                      954,642
*     Vanguard PRIMECAP Fund Inv                                    Registered Investment Company                     **                   19,356,430
*     Vanguard Pacific Stk Idx Inv                                  Registered Investment Company                     **                    1,564,768
*     Vanguard Precious Metals                                      Registered Investment Company                     **                    3,035,564
*     Vanguard Prime Money Mkt                                      Registered Investment Company                     **                   18,204,368
*     Vanguard REIT Index Fund Inv                                  Registered Investment Company                     **                   10,677,422
*     Vanguard STAR Fund                                            Registered Investment Company                     **                    6,948,573
*     Vanguard Selected Value                                       Registered Investment Company                     **                    4,850,867
*     Vanguard ST Bond Index Inv                                    Registered Investment Company                     **                    1,669,425
*     Vanguard ST Federal Inv                                       Registered Investment Company                     **                    1,833,999
*     Vanguard ST Investment Grd Inv                                Registered Investment Company                     **                    5,490,713
*     Vanguard ST Treasury Inv                                      Registered Investment Company                     **                    1,720,704
*     Vanguard Sm-Cap Growth Index                                  Registered Investment Company                     **                    3,892,398
*     Vanguard Sm-Cap Index Inv                                     Registered Investment Company                     **                    5,506,143
*     Vanguard Sm-Cap Value Index                                   Registered Investment Company                     **                    3,316,232
*     Vanguard Strat Equity Fund                                    Registered Investment Company                     **                    4,086,050
*     Vanguard Tgt Retirement 2010                                  Registered Investment Company                     **                    1,068,889
*     Vanguard Tgt Retirement 2015                                  Registered Investment Company                     **                    3,167,458
*     Vanguard Tgt Retirement 2020                                  Registered Investment Company                     **                    7,214,545
*     Vanguard Tgt Retirement 2025                                  Registered Investment Company                     **                   12,608,381
*     Vanguard Tgt Retirement 2030                                  Registered Investment Company                     **                    5,786,941
*     Vanguard Tgt Retirement 2035                                  Registered Investment Company                     **                   12,097,322
*     Vanguard Tgt Retirement 2040                                  Registered Investment Company                     **                    6,956,442
*     Vanguard Tgt Retirement 2045                                  Registered Investment Company                     **                    5,507,492
*     Vanguard Tgt Retirement 2050                                  Registered Investment Company                     **                    1,318,129
*     Vanguard Tgt Retirement 2055                                  Registered Investment Company                     **                      101,612
*     Vanguard Target Retirement Inc                                Registered Investment Company                     **                    1,864,871
*     Vanguard Total Bd Mkt Indx Inv                                Registered Investment Company                     **                   20,012,596
*     Vanguard Total Int'l Stock Idx                                Registered Investment Company                     **                   10,913,113
*     Vanguard Total Stock Mkt Inv                                  Registered Investment Company                     **                   28,571,188
*     Vanguard U.S. Growth Inv                                      Registered Investment Company                     **                    5,884,717
*     Vanguard U.S. Value Fund                                      Registered Investment Company                     **                    1,170,185
*     Vanguard Value Index Inv                                      Registered Investment Company                     **                    3,343,520
*     Vanguard Wellesley Inv                                        Registered Investment Company                     **                   10,476,320
*     Vanguard Wellington Inv                                       Registered Investment Company                     **                   21,702,231
*     Vanguard Windsor Inv                                          Registered Investment Company                     **                   11,920,058
*     Vanguard Windsor II Fund Inv                                  Registered Investment Company                     **                   11,615,380
       Registered Investment Companies                                                                                                  1,748,941,075
       Total Investments                                                                                                       $        2,683,280,933

 * Represents party-in-interest
** Not applicable when participant directed




The above information has been certified as complete and accurate by the Custodians at June 30, 2012.

                                                                                 15
              Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 39 of 41



                                                                       Schedule H, Line 4i
                                                             Schedule of Assets (Held At End of Year)

Name of Plan:

► YALE UNIVERSITY RETIREMENT ACCOUNT PLAN
Employer Identification Number:►    XX-XXXXXXX
For plan year (beginning/ending):►  07-01-2011/06-30-2012                                                                     Plan number:► 001

                                                                       (c) Description of investment including maturity
                                                                        date, rate of interest, collateral, par or maturity
(a)        (b) Identity of issue, borrower, lessor, or similar party                           value                             (d) Cost         (e) Current value


      Insurance Company General Contract Account
 *     TIAA Traditional Annuity Contract                               Non-Benefit Responsive                                      **       $              856,608,439
 *     TIAA Traditional Annuity Contract                               Benefit Responsive                                          **                          191,599
      Total Insurance Company General Contract Account                                                                                                     856,800,038

      Pooled Separate Account                                                                                                                               77,539,820
 *     TIAA Real Estate                                                Pooled Separate Account                                     **                       77,539,820
      Total Pooled Separate Account

      Registered Investment Companies
      TIAA-CREF Funds
 *    CREF Stock                                                       Registered Investment Company                               **                      607,433,106
 *    CREF Money Market                                                Registered Investment Company                               **                       47,040,255
 *    CREF Social Choice                                               Registered Investment Company                               **                       39,708,422
 *    CREF Bond Market                                                 Registered Investment Company                               **                       71,012,459
 *    CREF Global Equities                                             Registered Investment Company                               **                       65,405,630
 *    CREF Growth                                                      Registered Investment Company                               **                       62,247,716
 *    CREF Equity Index                                                Registered Investment Company                               **                       40,202,079
 *    CREF Inflation-Linked Bond                                       Registered Investment Company                               **                       67,687,289
 *    TIAA-CREF Lifecycle 2010-Inst                                    Registered Investment Company                               **                        3,767,248
 *    TIAA-CREF Lifecycle 2015-Inst                                    Registered Investment Company                               **                        6,587,263
 *    TIAA-CREF Lifecycle 2020-Inst                                    Registered Investment Company                               **                       10,563,927
 *    TIAA-CREF Lifecycle 2025-Inst                                    Registered Investment Company                               **                       10,877,716
 *    TIAA-CREF Lifecycle 2030-Inst                                    Registered Investment Company                               **                       14,316,604
 *    TIAA-CREF Lifecycle 2035-Inst                                    Registered Investment Company                               **                       20,301,202
 *    TIAA-CREF Lifecycle 2040-Inst                                    Registered Investment Company                               **                       20,875,163
 *    TIAA-CREF Lifecycle 2045-Inst                                    Registered Investment Company                               **                        4,238,521
 *    TIAA-CREF Lifecycle 2050-Inst                                    Registered Investment Company                               **                          689,732
 *    TIAA-CREF Lifecycle 2055-Inst                                    Registered Investment Company                               **                           23,610
 *    TIAA-CREF Lifecycle 2035-Rtmt                                    Registered Investment Company                               **                              560
 *    TIAA-CREF Lfcyle Rtmt Inc-Inst                                   Registered Investment Company                               **                          675,183
 *    TIAA-CREF Eq Index-Inst                                          Registered Investment Company                               **                        3,897,384
 *    TIAA-CREF Gr & Inc-Inst                                          Registered Investment Company                               **                       10,994,612
 *    TIAA-CREF Intl Eq-Inst                                           Registered Investment Company                               **                       11,493,858
 *    TIAA-CREF Lg-Cap Val-Inst                                        Registered Investment Company                               **                       10,506,769
 *    TIAA-CREF Mid-Cap Gr-Inst                                        Registered Investment Company                               **                        8,086,616
 *    TIAA-CREF Mid-Cap Val-Inst                                       Registered Investment Company                               **                       18,692,834
 *    TIAA-CREF Real Est Secs-Inst                                     Registered Investment Company                               **                        6,578,693
 *    TIAA-CREF Sm-Cap Eq-Inst                                         Registered Investment Company                               **                        7,625,754
 *    TIAA-CREF Social Ch Eq-Inst                                      Registered Investment Company                               **                        7,067,899
 *    TIAA-CREF Intl Eq Idx-Inst                                       Registered Investment Company                               **                       20,373,639
 *    TIAA-CREF Lg-Cap Gr Idx-Inst                                     Registered Investment Company                               **                        5,187,058
 *    TIAA-CREF Lg-Cap Val Idx-Inst                                    Registered Investment Company                               **                        5,322,919
 *    TIAA-CREF S&P 500 Idx-Inst                                       Registered Investment Company                               **                        5,146,911
 *    TIAA-CREF Sm-Cap Bl Idx-Inst                                     Registered Investment Company                               **                        7,300,608




                                                                                Page 1 of 3
              Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 40 of 41



                                                                       Schedule H, Line 4i
                                                             Schedule of Assets (Held At End of Year)

Name of Plan:

► YALE UNIVERSITY RETIREMENT ACCOUNT PLAN
Employer Identification Number:►    XX-XXXXXXX
For plan year (beginning/ending):►  07-01-2011/06-30-2012                                                                     Plan number:► 001

                                                                       (c) Description of investment including maturity
                                                                        date, rate of interest, collateral, par or maturity
(a)        (b) Identity of issue, borrower, lessor, or similar party                           value                             (d) Cost         (e) Current value


 *    Vanguard                                                                                                                     **
 *    Vanguard 500 Index Inv                                           Registered Investment Company                               **                        41,273,114
 *    Vanguard Admiral Trsy MM                                         Registered Investment Company                               **                         1,479,004
 *    Vanguard Balanced Ix Inv                                         Registered Investment Company                               **                         6,424,935
 *    Vanguard Capital Opportunity                                     Registered Investment Company                               **                        11,061,049
 *    Vanguard Capital Value                                           Registered Investment Company                               **                         1,026,991
 *    Vanguard Convertible Sec                                         Registered Investment Company                               **                         2,877,914
 *    Vanguard Devel Mkts Idx                                          Registered Investment Company                               **                         1,442,667
 *    Diversified Equity Inv                                           Registered Investment Company                               **                           757,892
 *    Vanguard Div Growth                                              Registered Investment Company                               **                         6,054,751
 *    Vanguard Emrg Mkts Stk Idx Inv                                   Registered Investment Company                               **                        11,435,342
 *    Vanguard Energy Fund Inv                                         Registered Investment Company                               **                        11,898,227
 *    Vanguard Equity Income Inv                                       Registered Investment Company                               **                         4,058,557
 *    Vanguard Europe Stock Idx Inv                                    Registered Investment Company                               **                         3,508,547
 *    Vanguard Explorer Fund Inv                                       Registered Investment Company                               **                         5,375,109
 *    Vanguard Extend Mkt Index Inv                                    Registered Investment Company                               **                         7,869,183
 *    Vanguard FTSE Soc Ix Inv                                         Registered Investment Company                               **                           343,487
 *    Vanguard Fed Money Mkt                                           Registered Investment Company                               **                         1,383,131
 *    Vanguard GNMA Investor Shares                                    Registered Investment Company                               **                         4,593,471
 *    Vanguard Global Equity Fund                                      Registered Investment Company                               **                         4,238,334
 *    Vanguard Growth Equity Fund                                      Registered Investment Company                               **                           792,187
 *    Vanguard Growth Index Inv                                        Registered Investment Company                               **                         6,972,328
 *    Vanguard Growth & Income Inv                                     Registered Investment Company                               **                         4,497,484
 *    Vanguard Health Care Inv                                         Registered Investment Company                               **                        10,440,442
 *    Vanguard High-Yield Corp Inv                                     Registered Investment Company                               **                         8,927,974
 *    Vanguard Infla-Prot Securities                                   Registered Investment Company                               **                        13,437,333
 *    Vanguard IT Bond Index Inv                                       Registered Investment Company                               **                         3,413,006
 *    Vanguard IT Inv Grade                                            Registered Investment Company                               **                         5,259,836
 *    Vanguard IT Treasury Inv                                         Registered Investment Company                               **                         2,307,067
 *    Vanguard Intl Explorer Fund                                      Registered Investment Company                               **                         4,168,138
 *    Vanguard Int'l Growth Fund Inv                                   Registered Investment Company                               **                        10,886,668
 *    Vanguard Intl Value Fund                                         Registered Investment Company                               **                         5,228,713
 *    Vanguard Large-Cap Index Inves                                   Registered Investment Company                               **                           694,595
 *    Vanguard LifeSt Conserv Growth                                   Registered Investment Company                               **                         1,615,029
 *    Vanguard LifeSt Growth Fund                                      Registered Investment Company                               **                         8,539,419
 *    Vanguard LifeSt Income Fund                                      Registered Investment Company                               **                           806,467
 *    Vanguard LifeSt Mod Growth                                       Registered Investment Company                               **                         8,625,944
 *    Vanguard LT Bond Index                                           Registered Investment Company                               **                         3,178,795
 *    Vanguard LT Inv Grade                                            Registered Investment Company                               **                         3,197,868
 *    Vanguard LT Treasury Inv                                         Registered Investment Company                               **                         5,026,150




                                                                                Page 2 of 3
              Case 3:16-cv-01345-AWT Document 137-5 Filed 01/15/19 Page 41 of 41



                                                                       Schedule H, Line 4i
                                                             Schedule of Assets (Held At End of Year)

Name of Plan:

► YALE UNIVERSITY RETIREMENT ACCOUNT PLAN
Employer Identification Number:►    XX-XXXXXXX
For plan year (beginning/ending):►  07-01-2011/06-30-2012                                                                     Plan number:► 001

                                                                       (c) Description of investment including maturity
                                                                        date, rate of interest, collateral, par or maturity
(a)        (b) Identity of issue, borrower, lessor, or similar party                           value                             (d) Cost         (e) Current value


 *    Vanguard Mid-Cap Growth Fund                                     Registered Investment Company                               **                        2,381,451
 *    Vanguard Mid-Cap Index Fd Inv                                    Registered Investment Company                               **                        5,046,253
 *    Vanguard Morgan Growth Inv                                       Registered Investment Company                               **                        8,057,296
 *    PRIMECAP Core Fund                                               Registered Investment Company                               **                          954,642
 *    Vanguard PRIMECAP Fund Inv                                       Registered Investment Company                               **                       19,356,430
 *    Vanguard Pacific Stk Idx Inv                                     Registered Investment Company                               **                        1,564,768
 *    Vanguard Precious Metals                                         Registered Investment Company                               **                        3,035,564
 *    Vanguard Prime Money Mkt                                         Registered Investment Company                               **                       18,204,368
 *    Vanguard REIT Index Fund Inv                                     Registered Investment Company                               **                       10,677,422
 *    Vanguard STAR Fund                                               Registered Investment Company                               **                        6,948,573
 *    Vanguard Selected Value                                          Registered Investment Company                               **                        4,850,867
 *    Vanguard ST Bond Index Inv                                       Registered Investment Company                               **                        1,669,425
 *    Vanguard ST Federal Inv                                          Registered Investment Company                               **                        1,833,999
 *    Vanguard ST Investment Grd Inv                                   Registered Investment Company                               **                        5,490,713
 *    Vanguard ST Treasury Inv                                         Registered Investment Company                               **                        1,720,704
 *    Vanguard Sm-Cap Growth Index                                     Registered Investment Company                               **                        3,892,398
 *    Vanguard Sm-Cap Index Inv                                        Registered Investment Company                               **                        5,506,143
 *    Vanguard Sm-Cap Value Index                                      Registered Investment Company                               **                        3,316,232
 *    Vanguard Strat Equity Fund                                       Registered Investment Company                               **                        4,086,050
 *    Vanguard Tgt Retirement 2010                                     Registered Investment Company                               **                        1,068,889
 *    Vanguard Tgt Retirement 2015                                     Registered Investment Company                               **                        3,167,458
 *    Vanguard Tgt Retirement 2020                                     Registered Investment Company                               **                        7,214,545
 *    Vanguard Tgt Retirement 2025                                     Registered Investment Company                               **                       12,608,381
 *    Vanguard Tgt Retirement 2030                                     Registered Investment Company                               **                        5,786,941
 *    Vanguard Tgt Retirement 2035                                     Registered Investment Company                               **                       12,097,322
 *    Vanguard Tgt Retirement 2040                                     Registered Investment Company                               **                        6,956,442
 *    Vanguard Tgt Retirement 2045                                     Registered Investment Company                               **                        5,507,492
 *    Vanguard Tgt Retirement 2050                                     Registered Investment Company                               **                        1,318,129
 *    Vanguard Tgt Retirement 2055                                     Registered Investment Company                               **                          101,612
 *    Vanguard Target Retirement Inc                                   Registered Investment Company                               **                        1,864,871
 *    Vanguard Total Bd Mkt Indx Inv                                   Registered Investment Company                               **                       20,012,596
 *    Vanguard Total Int'l Stock Idx                                   Registered Investment Company                               **                       10,913,113
 *    Vanguard Total Stock Mkt Inv                                     Registered Investment Company                               **                       28,571,188
 *    Vanguard U.S. Growth Inv                                         Registered Investment Company                               **                        5,884,717
 *    Vanguard U.S. Value Fund                                         Registered Investment Company                               **                        1,170,185
 *    Vanguard Value Index Inv                                         Registered Investment Company                               **                        3,343,520
 *    Vanguard Wellesley Inv                                           Registered Investment Company                               **                       10,476,320
 *    Vanguard Wellington Inv                                          Registered Investment Company                               **                       21,702,231
 *    Vanguard Windsor Inv                                             Registered Investment Company                               **                       11,920,058
 *    Vanguard Windsor II Fund Inv                                     Registered Investment Company                               **                       11,615,380
       Registered Investment Companies                                                                                                                   1,748,941,075
       Total Investments                                                                                                                    $            2,683,280,933

 * Represents party-in-interest
** Not applicable when participant directed




                                                                                Page 3 of 3
